                                Case 4:21-cv-00229-HSG Document 41 Filed 07/14/21 Page 1 of 27



                         11   Robert
                              Robert W.  Dickerson, Jr.
                                     W. Dickerson,      (SBN 89367)
                                                    Jr. (SBN  89367)            Jack  G. Stern
                                                                                Jack G.   Stern
                              E-mail:  rdickerson@bwslaw.com
                              E-mail: rdickerson@bwslaw.com                     Admitted Pro
                                                                                Admitted    Pro Hac   Vice
                                                                                                Hac Vice
                         22   BURKE, WILLIAMS
                              BURKE,    WILLIAMS &  & SORENSEN,
                                                        SORENSEN, LLPLLP        jack.stern@cwt.com
                                                                                jack.stern@cwt.com
                              444  South Flower Street, Suite 2400
                              444 South Flower Street, Suite 2400
                         33   Los
                              Los Angeles,
                                   Angeles, CA  90071-2953
                                            CA 90071-2953                       Nicholas A.
                                                                                Nicholas    A. Gravante,
                                                                                               Gravante, Jr.
                                                                                                          Jr.
                              Tel: 213.236.0600
                              Tel: 211236.0600         Fax: 213.236.2700
                                                       Fax: 213.236.2700        Admitted Pro
                                                                                Admitted    Pro Hac   Vice
                                                                                                Hac Vice
                         4
                         4                                                      nicholas.gravante@cwt.com
                                                                                nicholas.gravante@cwt.com
                              Patricia L.
                              Patricia L. Peden
                                          Peden (SBN
                                                (SBN 206440)
                                                       206440)                  Philip J.
                                                                                Philip     Iovieno
                                                                                        J. Iovieno
                         55   E-mail:  ppeden@bwslaw.com
                              E-mail: ppeden@bwslaw.com                         Admitted Pro
                                                                                Admitted    Pro Hac   Vice
                                                                                                Hac Vice
                              BURKE, WILLIAMS
                              BURKE,    WILLIAMS &    & SORENSEN,
                                                        SORENSEN, LLP LLP       philip.iovieno@cwt.com
                                                                                philip.iovieno@cwt.com
                         66   1901  Harrison Street, Suite 900
                              1901 Harrison Street, Suite 900
                              Oakland,
                              Oakland, California  94612-3501
                                        California 94612-3501                   CADWALADER,
                                                                                CADWALADER,
                         77   Tel: 510-273-8780
                              Tel: 510-273-8780         Fax: 510-839-9104
                                                        Fax: 510-839-9104       WICKERSHAM &
                                                                                WICKERSHAM          & TAFT
                                                                                                       TAFT LLP
                                                                                                              LLP
                                                                                200 Liberty
                                                                                200  Liberty Street
                                                                                               Street
                         8
                         8    Lenny  Huang (SBN
                              Lenny Huang    (SBN 264386)
                                                    264386)                     New York,
                                                                                New   York, NYNY 10281
                                                                                                   10281
                              E-mail:  lhuang@bwslaw.com
                              E-mail: lhuang@bwslaw.com                         Tel:
                                                                                Tel: (212)   504-6000
                                                                                     (212) 504-6000
                         99   BURKE, WILLIAMS
                              BURKE,     WILLIAMS &   & SORENSEN,
                                                         SORENSEN, LLPLLP       Fax: (212)
                                                                                Fax:  (212) 504-6666
                                                                                             504-6666
                              60 South  Market  Street, Suite 1000
                              60 South Market Street, Suite 1000
                       10
                       10     San
                              San Jose,
                                   Jose, California  95113-2336
                                         California 95113-2336
                              Tel: 408-606-6300
                              Tel: 408-606-6300         Fax: 408-606-6333
                                                        Fax: 408-606-6333
                       11
                       11
                       12
                       12     Attorneys for
                              Attorneys for Plaintiff
                                            Plaintiff
                              RUMBLE,
                              RUMBLE, INC.
                                         INC.
                       13
                       13                                   UNITED STATES
                                                            UNITED STATES DISTRICT COURT
                                                                          DISTRICT COURT
                       14
                       14                                NORTHERN DISTRICT
                                                         NORTHERN DISTRICT OF
                                                                           OF CALIFORNIA
                                                                              CALIFORNIA
                       15
                       15                                           OAKLAND DIVISION
                                                                    OAKLAND DIVISION
                       16
                       16
                       17
                       17     RUMBLE,
                              RUMBLE, INC.,
                                      INC.,                                Case
                                                                           Case No. 4:21-cv-00229-HSG
                                                                                No. 4:21-cv-00229-HSG
                       18
                       18                             Plaintiff,
                                                      Plaintiff,           PLAINTIFF RUMBLE,
                                                                           PLAINTIFF          INC.’S
                                                                                     RUMBLE INC.'S
                       19                                                  OPPOSITION TO
                                                                           OPPOSITION  TO DEFENDANT
                                                                                          DEFENDANT
                       19     v.
                              v.                                           GOOGLE LLC’S
                                                                           GOOGLE        PARTIAL
                                                                                   LLC'S PARTIAL
                       20                                                  MOTION TO
                                                                           MOTION  TO DISMISS
                                                                                      DISMISS FIRST
                                                                                              FIRST
                       20     GOOGLE
                              GOOGLE LLC LLC and
                                             and DOES
                                                 DOES 1-10,
                                                      1-10,                AMENDED COMPLAINT
                                                                           AMENDED  COMPLAINT AND
                                                                                                AND
                       21     inclusive,
                              inclusive,                                   MOTION TO
                                                                           MOTION  TO STRIKE
                                                                                      STRIKE (DKT.
                                                                                             (DKT. 32)
                                                                                                    32)
                       21
                       22                             Defendants.
                                                      Defendants.          Hearing Date:
                                                                           Hearing         September 9,
                                                                                   Date: September   9, 2021
                                                                                                        2021
                       22                                                  Time:
                                                                           Time:           2:00 p.m.
                                                                                          2:00  p.m.
                       23                                                  Courtroom:
                                                                           Courtroom:     22
                       23
                       24                                                  Judge:
                                                                           Judge:    Hon. Haywood
                                                                                     Hon. Haywood S. Gilliam, Jr.
                                                                                                  S. Gilliam, Jr.
                       24
                       25
                       25     ///
                              ///
                       26
                       26     ///
                              ///
                       27
                       27
                              ////
                       28
                       28
B URK E , W
BURKE,      ILLIAMS &
          WILLIAMS  &                                                                                4:21-CV-00229-HSG
                                                                                                     4:21-CV-00229-HSG
   S ORENSEN , LLP
   SORENSEN,
  A TTORN E YS A
  ATTORNEYS
                LLP
               AT  LAW
                 T LAW
                              LA #4816-7656-8050
                              LA #4816-7656-8050 v1
                                                 vl                                         PLAINTIFF’S OPPOSITION
                                                                                            PLAINTIFF'S OPPOSITION TO
                                                                                                                    TO
     L OS ANGELES
     LOS  A N G ELES                                                                    DEFENDANT’S PARTIAL
                                                                                        DEFENDANT'S PARTIAL MTD/MTS
                                                                                                              MTD/MTS
                                   Case 4:21-cv-00229-HSG Document 41 Filed 07/14/21 Page 2 of 27



                         11                                           TABLE OF CONTENTS
                                                                      TABLE OF CONTENTS
                         22
                                                                                                                          Page
                                                                                                                          Page
                         33   PRELIMINARY STATEMENT
                              PRELIMINARY STATEMENT .............................................................................11
                         4
                         4    SUMMARY
                              SUMMARY OF
                                      OF ALLEGATIONS..........................................................................
                                         ALLEGATIONS                                                                          4
                                                                                                                              4
                         55   ARGUMENT..........................................................................................................77
                              ARGUMENT
                         66   I.
                              I.       RUMBLE ADEQUATELY ALLEGES
                                       RUMBLE ADEQUATELY     ALLEGES A         A RANGE
                                                                                  RANGE OF       OF
                                       EXCLUSIONARY
                                       EXCLUSIONARY CONDUCT
                                                    CONDUCT IN     IN SUPPORT
                                                                        SUPPORT OF        OF ITSITS SECTION
                                                                                                       SECTION 22
                         77            CLAIM
                                       CLAIM THAT
                                             THAT GOOGLE
                                                  GOOGLE MONOPOLIZED
                                                          MONOPOLIZED THE              THE ONLINE
                                                                                               ONLINE VIDEO    VIDEO
                         8
                         8             PLATFORM MARKET
                                       PLATFORM MARKET ...............................................................................77

                         99            A.
                                       A.       At The
                                                At The Pleading
                                                       Pleading Stage,   All Reasonable
                                                                 Stage, All  Reasonable Inferences
                                                                                                Inferences ShouldShould Be   Be
                                                Drawn In
                                                Drawn  In Plaintiff’s Favor So
                                                          Plaintiff's Favor So That
                                                                                 That Plausible
                                                                                         Plausible ClaimsClaims Are  Are
                       10
                       10                       Adjudicated On
                                                Adjudicated  On The
                                                                 The Merits
                                                                      Merits .................................................................77
                       11
                       11              B.
                                       B.       Plaintiff Rumble
                                                Plaintiff        Adequately Alleges
                                                          Rumble Adequately  Alleges That
                                                                                     That Google
                                                                                           Google Has
                                                                                                  Has
                       12
                       12                       Monopolized Or
                                                Monopolized   Or Attempted
                                                                 Attempted To
                                                                            To Monopolize   The Online
                                                                                Monopolize The  Online Video
                                                                                                        Video
                                                Platform Market
                                                Platform         By Using
                                                          Market By Using Its
                                                                          Its Dominance
                                                                              Dominance inin Search
                                                                                             Search to Foreclose
                                                                                                    to Foreclose
                       13
                       13                       Competition
                                                Competition and
                                                             and Raise
                                                                 Raise Barriers
                                                                       Barriers to
                                                                                to Entry
                                                                                   Entry and
                                                                                         and Expansion
                                                                                             Expansion .....................99
                       14
                       14              C.
                                       C.       Plaintiff Rumble
                                                Plaintiff Rumble Adequately  Alleges That
                                                                 Adequately Alleges   That Google
                                                                                           Google Has
                                                                                                    Has Engaged
                                                                                                        Engaged
                                                In
                                                In A
                                                   A Range
                                                     Range Of
                                                            Of Exclusionary
                                                               Exclusionary Conduct—Including
                                                                             Conduct—Including Contractual
                                                                                                   Contractual
                       15
                       15                       Arrangements, Incentives,
                                                Arrangements,  Incentives, Technological
                                                                           Technological Restrictions
                                                                                          Restrictions And
                                                                                                       And
                       16                       Other
                                                Other Acts—All
                                                       Acts—All Of
                                                                 Of Which
                                                                    Which Collectively   Have Had
                                                                            Collectively Have Had The
                                                                                                    The Effect
                                                                                                        Effect
                       16                       Of
                                                Of Monopolizing
                                                   Monopolizing The
                                                                  The Online
                                                                      Online Video
                                                                             Video Platform
                                                                                     Platform Market
                                                                                              Market.......................11
                                                                                                                           11
                       17
                       17
                                       D.
                                       D.       Allegations Of
                                                Allegations Of Tying
                                                                Tying For
                                                                      For Purposes
                                                                            Purposes Of    Of A A Section
                                                                                                   Section 22 ClaimClaim NeedNeed
                       18
                       18                       Not Satisfy
                                                Not Satisfy All
                                                            All The
                                                                The Elements
                                                                    Elements Of   Of Tying
                                                                                       Tying For        Purposes Of
                                                                                                 For Purposes          Of A A
                                                Section
                                                Section 11 Tying
                                                           Tying Claim
                                                                 Claim ......................................................................12
                                                                                                                                             12
                       19
                       19
                                       E.
                                       E.       Although Not
                                                Although Not Required
                                                             Required For   For Section
                                                                                  Section 22 Purposes,
                                                                                                  Purposes, The   The FACFAC
                       20
                       20                       Adequately Alleges
                                                Adequately Alleges Coercion
                                                                      Coercion In    In Relation
                                                                                         Relation To   To TheThe Alleged
                                                                                                                    Alleged TyingTying
                       21
                       21                       Arrangements....................................................................................15
                                                Arrangements                                                                                    15

                       22
                       22              F.
                                       F.       Allegations Of
                                                Allegations Of Exclusionary
                                                                 Exclusionary Conduct Conduct Should Should Be   Be Considered
                                                                                                                      Considered In     In
                                                Combination,   And Not
                                                Combination, And       Not Parsed
                                                                              Parsed In  In The
                                                                                             The WayWay Google
                                                                                                             Google Has  Has
                       23
                       23                       Advocated .........................................................................................16
                                                Advocated                                                                                          16
                       24
                       24     II.
                              II.      GOOGLE’S   MOTION IS
                                       GOOGLE'S MOTION             IS PROCEDURALLY
                                                                       PROCEDURALLY IMPROPER           IMPROPER AND         AND
                       25              IMPERMISSIBLE
                                       IMPERMISSIBLE UNDER   UNDER FEDERAL FEDERAL RULE                 12(g)(2) AND
                                                                                             RULE 12(g)(2)            AND
                       25              SHOULD
                                       SHOULD BE
                                               BE DISMISSED
                                                     DISMISSED FOR        FOR THAT THAT INDEPENDENT
                                                                                              INDEPENDENT REASON          REASON
                       26
                       26              AS WELL
                                       AS WELL ...................................................................................................19
                                                                                                                                                  19
                       27
                       27
                       28
                       28
B URK E , W
BURKE,      ILLIAMS &
          WILLIAMS  &                                                                                                    4:21-CV-00229-HSG
                                                                                                                         4:21-CV-00229-HSG
   S ORENSEN , LLP
   SORENSEN,
  A TTORN E YS A
  ATTORNEYS
                LLP
               AT  LAW
                 T LAW        LA #4816-7656-8050
                              LA #4816-7656-8050 v1
                                                 vl
                                                                                       -- 1-
                                                                                          i-                    PLAINTIFF’S OPPOSITION
                                                                                                                PLAINTIFF'S OPPOSITION TO
                                                                                                                                        TO
     L OS ANGELES
     LOS  A N G ELES                                                                                        DEFENDANT’S PARTIAL
                                                                                                            DEFENDANT'S PARTIAL MTD/MTS
                                                                                                                                  MTD/MTS
                                Case 4:21-cv-00229-HSG Document 41 Filed 07/14/21 Page 3 of 27



                         11                                         TABLE OF CONTENTS
                                                                    TABLE OF  CONTENTS
                         22                                             (continued)
                                                                        (continued)
                                                                                                         Page
                                                                                                         Page
                         33   III. BECAUSE
                              III.  BECAUSE   RUMBLE’SALLEGATIONS
                                           RUMBLE'S     ALLEGATIONSININSUPPORT
                                                                        SUPPORT OF  OF ITSITS
                                    SECTION
                                    SECTION 22 CLAIM
                                               CLAIM ARE
                                                     ARE PLEADED  ADEQUATELY AND
                                                         PLEADED ADEQUATELY        AND ARE  ARE
                         4
                         4          DIRECTLY RELEVANT
                                    DIRECTLY   RELEVANT TO
                                                         TO THE
                                                            THE SECTION
                                                                SECTION 22 CLAIM,
                                                                           CLAIM, THERE
                                                                                     THERE IS      IS
                         55         NO BASIS
                                    NO BASIS TO
                                              TO STRIKE
                                                 STRIKE THOSE
                                                        THOSE ALLEGATIONS
                                                              ALLEGATIONS ....................................19
                                                                                                              19

                         66   CONCLUSION
                              CONCLUSION ....................................................................................................22
                                                                                                                                             22

                         77
                         8
                         8
                         99
                       10
                       10
                       11
                       11
                       12
                       12
                       13
                       13
                       14
                       14
                       15
                       15
                       16
                       16
                       17
                       17
                       18
                       18
                       19
                       19
                       20
                       20
                       21
                       21
                       22
                       22
                       23
                       23
                       24
                       24
                       25
                       25
                       26
                       26
                       27
                       27
                       28
                       28
B URK E , W
BURKE,      ILLIAMS &
          WILLIAMS  &
   S ORENSEN , LLP
   SORENSEN,
  A TTORN E YS A
  ATTORNEYS
                LLP
               AT  LAW
                 T LAW
                              LA #4816-7656-8050
                              LA #4816-7656-8050 v1
                                                 vl                                 - ii -                                4:21-CV-00229-HSG
                                                                                                                          4:21-CV-00229-HSG
     L OS ANGELES
     LOS  A N G ELES
                                Case 4:21-cv-00229-HSG Document 41 Filed 07/14/21 Page 4 of 27



                         11                                         TABLE OF AUTHORITIES
                                                                    TABLE OF AUTHORITIES

                         22                                                                                                                 Page(s)
                                                                                                                                            Page(s)
                         33                                                     Federal Cases
                                                                                Federal Cases
                         4
                         4
                              In re
                              In re 2TheMart.com  Securities Litigation,
                                    2TheMartcom Securities   Litigation,
                         55       114 F.Supp.2d
                                  114 F.Supp.2d 955
                                                955 (C.D. Cal. 2000)
                                                    (C.D. Cal.  2000) .................................................................20
                                                                                                                                       20
                         66   In re
                              In re Apple
                                    Apple iPhone
                                           iPhone Antitrust
                                                       Antitrust Litigation,
                                                                      Litigation,
                         77       No. 11-CV-06714-YGR,
                                 No.  11-CV-06714-YGR, 2013           2013 WL WL 4425720
                                                                                     4425720 (N.D.  (N.D. Cal.Cal. Aug.
                                                                                                                     Aug. 15, 15,
                                  2013) ..........................................................................................................19,
                                  2013)                                                                                                           19, 20
                                                                                                                                                      20
                         8
                         8
                              Ashcroft v.
                              Ashcroft    Iqbal,
                                       v. Iqbal,
                         99
                                 556
                                 556 U.S.  662 (2009)
                                     U.S. 662   (2009) ........................................................................................7,
                                                                                                                                               7, 88
                       10
                       10
                              Bell Atl.
                              Bell      Corp. v.
                                   Atl. Corp. v. Twombly,
                                                  Twombly,
                       11
                       11        550
                                 550 U.S.  544 (2007)
                                      U.S. 544   (2007) ............................................................................................8
                                                                                                                                                    8
                       12
                       12
                              California
                              California Computer
                                         Computer Products,
                                                   Products, Inc.
                                                             Inc. v.    International Business
                                                                     v. International         Business
                       13
                       13       Machines, Corp.,
                                Machines,  Corp.,
                                613  F.2d 727
                                613 F.2d  727 (9th
                                              (9th Cir. 1979) .............................................................................13
                                                   Cir. 1979)                                                                              13
                       14
                       14
                       15
                       15     Conley
                              Conley v.
                                     v. Gibson,
                                        Gibson,
                                355 U.S.
                                355  U.S. 41
                                          41 (1957)
                                             (1957)..............................................................................................77
                       16
                       16
                              Continental
                              Continental Ore
                                          Ore Co.
                                              Co. v. Union Carbide
                                                  v. Union     Carbide &     & Carbon
                                                                                 Carbon Corp.,Corp.,
                       17
                       17
                                370 U.S.
                                370  U.S. 690
                                          690 (1962)
                                              (1962) ..........................................................................................17
                                                                                                                                               17
                       18
                       18
                              Cost
                              Cost Mgmt.
                                   Mgmt. Servs.,  Inc. v.
                                          Servs., Inc.    Wash. Nat.
                                                       v. Wash.          Gas Co.,
                                                                  Nat. Gas      Co.,
                       19
                       19       99
                                99 F.3d
                                    F.3d 937
                                         937 (9th
                                             (9th Cir.  1996) .................................................................................99
                                                   Cir. 1996)
                       20
                       20
                              Eastman Kodak
                              Eastman Kodak Co.   v. Image
                                              Co. v. Image Tech.
                                                               Tech. Servs.,
                                                                        Servs., Inc.,
                                                                                   Inc.,
                       21
                       21       504
                                 504 U.S. 451 (1992)
                                     U.S. 451 (1992) ..........................................................................................15
                                                                                                                                               15
                       22
                       22     Foman v.
                              Foman v. Davis,
                                       Davis,
                       23
                       23       371 U.S.
                                371 U.S. 178
                                         178 (1962)
                                              (1962) ............................................................................................77
                       24
                       24     LeDuc v.
                              LeDuc    Ky. Cent.
                                    v. Ky. Cent. Life
                                                 Life Ins. Co.,
                                                      Ins. Co.,
                       25
                       25       814 F. Supp.
                                814 F. Supp. 820
                                             820 (N.D.   Cal. 1992)
                                                  (N.D. Cal.  1992)....................................................................20
                                                                                                                                       20

                       26
                       26     LePage’s Inc. v.
                              LePage's Inc. v. 3M,
                                               3M,
                                324 F.3d
                                324 F.3d 141
                                          141 (3d
                                               (3d Cir. 2003) ........................................................................ 14,
                                                   Cir. 2003)                                                                          14, 17
                                                                                                                                           17
                       27
                       27
                       28
                       28
B URK E , W
BURKE,      ILLIAMS &
          WILLIAMS  &                                                                                                      4:21-CV-00229-HSG
                                                                                                                           4:21-CV-00229-HSG
   S ORENSEN , LLP
   SORENSEN,
  A TTORN E YS A
  ATTORNEYS
                LLP
               AT  LAW
                 T LAW        LA #4816-7656-8050
                              LA #4816-7656-8050 v1
                                                 vl                                    -- 111-
                                                                                          iii-                    PLAINTIFF’S OPPOSITION
                                                                                                                  PLAINTIFF'S OPPOSITION TO
                                                                                                                                          TO
     L OS ANGELES
     LOS  A N G ELES                                                                                          DEFENDANT’S PARTIAL
                                                                                                              DEFENDANT'S PARTIAL MTD/MTS
                                                                                                                                    MTD/MTS
                                Case 4:21-cv-00229-HSG Document 41 Filed 07/14/21 Page 5 of 27



                         11   Momento, Inc.
                              Momento, Inc. v.
                                            v. Seccion
                                               Seccion Amarilla
                                                       Amarilla USA,
                                                                USA,
                                C 09-1223 SBA,
                                C 09-1223  SBA, 2009
                                                  2009 WL
                                                       WL 10696217
                                                          10696217 (N.D.
                                                                     (N.D. Cal.
                                                                           Cal. Sept.
                                                                                Sept. 17, 2009..................... 8,
                                                                                      17, 2009                      8, 9
                                                                                                                       9
                         22
                              Moore v.
                              Moore v. Jas.
                                       Jas. H.
                                            H. Matthews
                                               Matthews & & Co,
                                                            Co,
                         33
                                550 F.2d 1207
                                550 F.2d  1207 (9th
                                                (9th Cir.
                                                     Cir. 1977)
                                                          1977) ..................................................................... 15,
                                                                                                                                      15, 16
                                                                                                                                          16
                         4
                         4
                              N.Y.C. Emples.
                              N.Y.C. Emples. Ret.
                                             Ret. Sys.
                                                  Sys. v.
                                                       v. Berry,
                                                          Berry,
                         55      667 F.
                                 667 F. Supp.
                                        Supp. 2d
                                              2d 1121
                                                 1121 (N.D.
                                                       (N.D. Cal.
                                                              Cal. 2009)
                                                                   2009) .............................................................21
                                                                                                                                      21
                         66
                              Neilson v.
                              Neilson v. Union
                                         Union Bank
                                                Bank of
                                                     of California,
                                                         California,N.A.,
                                                                    NA.,
                         77      290 F. Supp. 2d 1101 (C.D. Cal. 2003) .............................................................20
                                 290 F.  Supp. 2d 1101  (C.D. Cal. 2003)                                                            20
                         8
                         8    Northstar Fin.
                              Northstar Fin. Advisors, Inc. v.
                                             Advisors, Inc. v. Schwab
                                                               Schwab Investments,
                                                                       Investments,
                         99     135 F. Supp. 3d 1059 (N.D. Cal. 2015) ......................................................... 8,
                                135  F. Supp. 3d 1059  (N.D.   Cal. 2015)                                                       8, 19
                                                                                                                                   19

                       10
                       10     Smith v.
                              Smith    Ebay Corp.,
                                    v. Ebay Corp.,
                                No. C
                                No.  C 10-03825
                                        10-03825 JSW,
                                                 JSW, 2012
                                                      2012 WL
                                                           WL 1951971
                                                              1951971 (N.D. Cal. May
                                                                      (N.D. Cal. May 29,
                                                                                     29, 2012)
                                                                                         2012)................20
                                                                                                              20
                       11
                       11
                       12
                       12     Tele
                              Tele Atlas
                                   Atlas NV
                                         NV v.
                                            v. NAVTEQ
                                               NAVTEQ Corp.,
                                                       Corp.,
                                 2008 WL
                                 2008  WL 4809441
                                           4809441 (N.D.
                                                   (N.D. Cal.,
                                                         Cal., San
                                                               San Jose Division) ................................ 12,
                                                                   Jose Division)                                  12, 13,
                                                                                                                       13, 17
                                                                                                                           17
                       13
                       13
                              U.S.
                              U.S. v. Microsoft,
                                   v. Microsoft,
                       14
                       14
                              253 F.
                              253  F. 3d
                                      3d 34,
                                         34, 84-85
                                             84-85 (D.C.
                                                   (D.C. Cir.
                                                         Cir. 2001)
                                                              2001) .............................................................. 13,
                                                                                                                                   13, 17
                                                                                                                                       17
                       15
                       15
                              Verizon
                              Verizon Communications
                                      Communications v.  v. Law
                                                            Law Offices
                                                                    Offices of  of Curtis
                                                                                    Curtis V. V. Trinko,
                                                                                                   Trinko, LLP,LLP,
                       16
                       16        540
                                 540 U.S. 398 (2004)
                                     U.S. 398 (2004) ..........................................................................................10
                                                                                                                                               10
                       17
                       17
                              Wailua
                              Wailua Assocs.
                                     Assocs. v.
                                             v. Aetna
                                                Aetna Casualty
                                                      Casualty and
                                                               and Surety
                                                                     Surety Co.,Co.,
                       18
                       18       183 F.R.D.
                                183  F.R.D. 550
                                            550 (D.
                                                 (D. Haw.
                                                     Haw. 1998)
                                                          1998) ........................................................................20
                                                                                                                                        20
                       19
                       19                                                        Federal Statutes
                                                                                 Federal Statutes
                       20
                       20
                              Sherman Act, Section
                              Sherman Act, Section 22 ...................................................................................passim
                                                                                                                                         passim
                       21
                       21                                           Other Authorities
                                                                    Other     Authorities
                       22
                       22     Federal Rules
                              Federal    Rules of of Civil     Procedure
                                                       Civil Procedure
                       23
                       23        11..........................................................................................................................77
                                  12(b) ..............................................................................................................1,19
                                 12(b)                                                                                                                  1,19
                       24
                       24         12(b)(6)..................................................................................................... 1,
                                 12(b)(6)                                                                                                          1, 9,
                                                                                                                                                       9, 19
                                                                                                                                                           19
                       25
                       25         12(f) .......................................................................................................... 1,
                                 12(f)                                                                                                             1, 9,
                                                                                                                                                       9, 19
                                                                                                                                                           19
                                  12(g)(2).........................................................................................................3,
                                 12(g)(2)                                                                                                              3, 19
                                                                                                                                                           19
                       26
                       26         12(h)(2).............................................................................................................19
                                 12(h)(2)                                                                                                                  19
                       27
                       27
                       28
                       28
B URK E , W
BURKE,      ILLIAMS &
          WILLIAMS  &                                                                                                          4:21-CV-00229-HSG
                                                                                                                               4:21-CV-00229-HSG
   S ORENSEN , LLP
   SORENSEN,
  A TTORN E YS A
  ATTORNEYS
                LLP
               AT  LAW
                 T LAW        LA #4816-7656-8050
                              LA #4816-7656-8050 v1
                                                 vl
                                                                                          -- iv
                                                                                             iv --                    PLAINTIFF’S OPPOSITION
                                                                                                                      PLAINTIFF'S OPPOSITION TO
                                                                                                                                              TO
     L OS ANGELES
     LOS  A N G ELES                                                                                              DEFENDANT’S PARTIAL
                                                                                                                  DEFENDANT'S PARTIAL MTD/MTS
                                                                                                                                        MTD/MTS
                                Case 4:21-cv-00229-HSG Document 41 Filed 07/14/21 Page 6 of 27



                         11            Plaintiff Rumble
                                       Plaintiff Rumble respectfully
                                                        respectfully submits
                                                                     submits this memorandum in
                                                                             this memorandum in opposition
                                                                                                opposition to
                                                                                                           to
                         22   Google’s motion (Dkt.
                              Google's motion (Dkt. 32)
                                                    32) to
                                                        to partially
                                                           partially dismiss
                                                                     dismiss and
                                                                             and strike
                                                                                 strike allegations
                                                                                        allegations in
                                                                                                    in the
                                                                                                       the First
                                                                                                           First
                         33   Amended Complaint.
                              Amended Complaint. (“FAC”, Dkt. 21).
                                                 ("FAC", Dkt. 21).
                         4
                         4                               PRELIMINARY STATEMENT
                                                         PRELIMINARY STATEMENT
                         55            Even
                                       Even though
                                            though Google’s motion purports
                                                   Google's motion purports to
                                                                            to be
                                                                               be brought
                                                                                  brought pursuant
                                                                                          pursuant to
                                                                                                   to both
                                                                                                      both Rule
                                                                                                           Rule
                         66   12(b)(6) (“failure
                              12(b)(6)           to state
                                       ("failure to state aa claim
                                                             claim upon
                                                                   upon which
                                                                        which relief
                                                                              relief can
                                                                                     can be granted”) and
                                                                                         be granted") and Rule
                                                                                                          Rule 12(f)
                                                                                                               12(f)
                         77   (“motion to
                              ("motion to strike"),
                                          strike”), Google's
                                                    Google’s motion
                                                             motion does
                                                                    does not
                                                                         not seek
                                                                             seek to
                                                                                  to dismiss
                                                                                     dismiss the
                                                                                             the single
                                                                                                 single claim
                                                                                                        claim for
                                                                                                              for
                         8
                         8    relief asserted
                              relief          in the
                                     asserted in     FAC.
                                                 the FAC.
                         99            The FAC
                                       The FAC alleges
                                               alleges aa Section
                                                          Section 22 monopolization
                                                                     monopolization claim in relation
                                                                                    claim in          to the
                                                                                             relation to the online
                                                                                                             online
                       10
                       10     video platform
                              video platform market
                                             market and
                                                    and supports that claim
                                                        supports that claim by
                                                                            by alleging interrelated exclusionary
                                                                               alleging interrelated exclusionary
                       11
                       11     conduct,
                              conduct, all
                                       all of
                                           of which
                                              which should
                                                    should be
                                                           be considered collectively under
                                                              considered collectively under established Supreme
                                                                                            established Supreme
                       12
                       12     Court
                              Court precedent. The FAC
                                    precedent. The FAC does
                                                       does not
                                                            not assert
                                                                assert aa claim
                                                                          claim for
                                                                                for relief
                                                                                    relief under
                                                                                           under Section
                                                                                                 Section 1.
                                                                                                         1. See
                                                                                                            See
                       13
                       13     “Summary of
                              "Summary of Allegations"
                                          Allegations” section,
                                                       section, below
                                                                below at
                                                                      at page
                                                                         page 4.
                                                                              4.
                       14
                       14              The FAC
                                       The FAC defines
                                               defines the
                                                       the online
                                                           online video
                                                                  video platform market as
                                                                        platform market    the market
                                                                                        as the market for
                                                                                                      for
                       15
                       15     specialized (or
                              specialized (or vertical)
                                              vertical) search
                                                        search platforms
                                                               platforms that
                                                                         that allow
                                                                              allow users
                                                                                    users to
                                                                                          to share
                                                                                             share and monetize
                                                                                                   and monetize
                       16
                       16     their video
                              their video creations
                                          creations and
                                                    and to
                                                        to search
                                                           search for
                                                                  for that
                                                                      that video
                                                                           video content. Significantly, Google
                                                                                 content. Significantly, Google
                       17
                       17     does not
                              does not dispute
                                       dispute that
                                               that Rumble
                                                    Rumble has
                                                           has antitrust
                                                               antitrust standing in relation
                                                                         standing in relation to
                                                                                              to the
                                                                                                 the online
                                                                                                     online video
                                                                                                            video
                       18
                       18     platform market.
                              platform market.
                       19
                       19              While Google
                                       While Google offers
                                                    offers aa general
                                                              general search platform, Google
                                                                      search platform, Google and
                                                                                              and its
                                                                                                  its affiliates
                                                                                                      affiliates (such
                                                                                                                 (such
                       20
                       20     as YouTube
                              as YouTube and
                                         and other Google platforms
                                             other Google platforms such
                                                                    such as Google Maps)
                                                                         as Google Maps) compete
                                                                                         compete with
                                                                                                 with
                       21
                       21     specialized (or
                              specialized (or vertical)
                                              vertical) search
                                                        search platforms
                                                               platforms that
                                                                         that focus
                                                                              focus on
                                                                                    on aa particular
                                                                                          particular type
                                                                                                     type of
                                                                                                          of online
                                                                                                             online
                       22
                       22     search (such
                              search (such as
                                           as video
                                              video sharing
                                                    sharing and
                                                            and searching
                                                                searching or
                                                                          or navigational/map
                                                                             navigational/map searches
                                                                                              searches or
                                                                                                       or travel
                                                                                                          travel
                       23
                       23     and hotel
                              and hotel related searches).
                                        related searches).
                       24
                       24              The FAC
                                       The FAC alleges
                                               alleges that
                                                       that Google
                                                            Google excludes
                                                                   excludes competition
                                                                            competition in
                                                                                        in the
                                                                                           the online
                                                                                               online video
                                                                                                      video
                       25
                       25     platform market
                              platform market by
                                              by self-preferencing
                                                 self-preferencing YouTube
                                                                   YouTube over
                                                                           over competing
                                                                                competing platforms in
                                                                                          platforms in
                       26
                       26     Google’s general search
                              Google's general search results
                                                      results rankings. Google exacerbates
                                                              rankings. Google exacerbates that
                                                                                           that self-preferencing
                                                                                                self-preferencing
                       27
                       27     and monopolization
                              and monopolization in
                                                 in additional
                                                    additional and
                                                               and interrelated
                                                                   interrelated ways. Google attempts
                                                                                ways. Google attempts to
                                                                                                      to use
                                                                                                         use
                       28
                       28     and uses
                              and uses its
                                       its monopoly
                                           monopoly power
                                                    power in
                                                          in the
                                                             the general
                                                                 general search
                                                                         search platform
                                                                                platform market
                                                                                         market in
                                                                                                in its
                                                                                                   its attempt
                                                                                                       attempt to
                                                                                                               to
B URK E , W
BURKE,      ILLIAMS &
          WILLIAMS  &                                                                                4:21-CV-00229-HSG
                                                                                                     4:21-CV-00229-HSG
   S ORENSEN , LLP
   SORENSEN,
  A TTORN E YS A
  ATTORNEYS
                LLP
               AT  LAW
                 T LAW        LA #4816-7656-8050
                              LA #4816-7656-8050 v1
                                                 vl
                                                                         -- 1-
                                                                            1-              PLAINTIFF’S OPPOSITION
                                                                                            PLAINTIFF'S OPPOSITION TO
                                                                                                                    TO
     L OS ANGELES
     LOS  A N G ELES                                                                    DEFENDANT’S PARTIAL
                                                                                        DEFENDANT'S PARTIAL MTD/MTS
                                                                                                              MTD/MTS
                                Case 4:21-cv-00229-HSG Document 41 Filed 07/14/21 Page 7 of 27



                         11   monopolize and
                              monopolize     its monopolization
                                         and its monopolization of
                                                                of specialized
                                                                   specialized (or
                                                                               (or vertical)
                                                                                   vertical) search
                                                                                             search platform
                                                                                                    platform
                         22   markets—specifically, in
                              markets—specifically, in this
                                                       this case,
                                                            case, the
                                                                  the online
                                                                      online video
                                                                             video platform
                                                                                   platform market. That
                                                                                            market. That
                         33   monopoly leveraging
                              monopoly leveraging increases
                                                  increases Google’s capacity for
                                                            Google's capacity for self-preferencing
                                                                                  self-preferencing
                         4
                         4    exclusionary
                              exclusionary conduct
                                           conduct and is implemented
                                                   and is implemented largely
                                                                      largely through
                                                                              through both
                                                                                      both self-preferencing
                                                                                           self-preferencing
                         55   and by
                              and by creating
                                     creating an
                                              an environment in which
                                                 environment in which specialized (or vertical)
                                                                      specialized (or vertical) search
                                                                                                search platforms
                                                                                                       platforms
                         66   have no
                              have no realistic
                                      realistic choice but to
                                                choice but to enter into syndication,
                                                              enter into              licensing and
                                                                         syndication, licensing     other
                                                                                                and other
                         77   agreements with
                              agreements with Google
                                              Google that
                                                     that further
                                                          further enhance
                                                                  enhance Google’s monopoly power.
                                                                          Google's monopoly power.
                         8
                         8             Google
                                       Google also
                                              also engages
                                                   engages in
                                                           in aa variety
                                                                 variety of
                                                                         of exclusionary conduct and
                                                                            exclusionary conduct and tactics—
                                                                                                     tactics—
                         99   including various
                              including various contractual
                                                contractual arrangements, various inducements
                                                            arrangements, various inducements and
                                                                                              and payments,
                                                                                                  payments,
                       10
                       10     and various
                              and various forms
                                          forms of
                                                of technological
                                                   technological bundling—that
                                                                 bundling—that cement
                                                                               cement Google’s dominant
                                                                                      Google's dominant
                       11
                       11     position in
                              position in the
                                          the mobile
                                              mobile search
                                                     search environment
                                                            environment and
                                                                        and thereby
                                                                            thereby also
                                                                                    also monopolize
                                                                                         monopolize the
                                                                                                    the online
                                                                                                        online
                       12
                       12     video platform
                              video platform market.
                                             market.
                       13
                       13              Google’s motion fails
                                       Google's motion fails to
                                                             to address
                                                                address the
                                                                        the full
                                                                            full scope
                                                                                 scope and
                                                                                       and actual
                                                                                           actual content
                                                                                                  content of
                                                                                                          of the
                                                                                                             the
                       14
                       14     allegations that
                              allegations that the
                                               the FAC
                                                   FAC sets
                                                       sets forth
                                                            forth in
                                                                  in support
                                                                     support of
                                                                             of Rumble’s Section 22
                                                                                Rumble's Section
                       15
                       15     monopolization claim.
                              monopolization        Google’smotion
                                             claim. Google's motion relies
                                                                     relies on
                                                                            on aa narrow
                                                                                  narrow and
                                                                                         and incomplete
                                                                                             incomplete reading
                                                                                                        reading
                       16
                       16     of the
                              of the actual
                                     actual allegations
                                            allegations in
                                                        in the
                                                           the FAC. For example,
                                                               FAC. For example, Google
                                                                                 Google asserts
                                                                                        asserts that
                                                                                                that Rumble
                                                                                                     Rumble
                       17
                       17     lacks standing
                              lacks standing to make aa claim
                                             to make    claim of monopolization of
                                                              of monopolization of the
                                                                                   the general
                                                                                       general search
                                                                                               search platform
                                                                                                      platform
                       18
                       18     market. That
                              market. That assertion
                                           assertion ignores
                                                      ignores the
                                                               the actual
                                                                   actual allegations
                                                                          allegations in
                                                                                      in the
                                                                                         the FAC,
                                                                                             FAC, which
                                                                                                  which plainly
                                                                                                        plainly
                       19
                       19     describe Google’s
                              describe          leveraging of
                                       Google's leveraging of monopoly
                                                              monopoly power
                                                                       power in
                                                                             in the
                                                                                the general
                                                                                    general search
                                                                                            search platform
                                                                                                   platform
                       20
                       20     market in
                              market in order
                                        order to
                                              to monopolize
                                                 monopolize the
                                                            the online video platform
                                                                online video platform market
                                                                                      market (the
                                                                                             (the relevant
                                                                                                  relevant
                       21
                       21     market in
                              market in this
                                        this case).     Argument Sections
                                                    See Argument
                                             case). See          Sections I.B
                                                                          I.B and
                                                                              and I.C below at
                                                                                  I.0 below at pages
                                                                                               pages 99 to
                                                                                                        to 12.
                                                                                                           12.
                       22
                       22              Additionally, in
                                       Additionally, in seeking to partially
                                                        seeking to partially dismiss
                                                                             dismiss and
                                                                                     and strike
                                                                                         strike certain
                                                                                                certain allegations
                                                                                                        allegations that
                                                                                                                    that
                       23
                       23     refer to
                              refer to tying
                                       tying arrangements, Google incorrectly
                                             arrangements, Google incorrectly assumes that such
                                                                              assumes that      allegations in
                                                                                           such allegations in the
                                                                                                               the
                       24
                       24     FAC must
                              FAC must independently
                                       independently satisfy
                                                     satisfy the
                                                             the elements of aa Section
                                                                 elements of    Section 11 tying
                                                                                           tying claim—a
                                                                                                 claim—a claim
                                                                                                         claim
                       25
                       25     that Rumble
                              that Rumble does
                                          does not
                                               not make
                                                   make in
                                                        in the
                                                           the FAC. As aa matter
                                                               FAC. As    matter of
                                                                                 of law,
                                                                                    law, allegations
                                                                                         allegations of
                                                                                                     of tying
                                                                                                        tying
                       26
                       26     arrangements made
                              arrangements made in
                                                in support
                                                   support of
                                                           of aa Section
                                                                 Section 22 monopolization
                                                                            monopolization claim need not
                                                                                           claim need not set
                                                                                                          set
                       27
                       27     forth
                              forth all
                                    all the
                                        the technical
                                            technical requirements necessary to
                                                      requirements necessary to establish
                                                                                establish aa Section
                                                                                             Section 11 tying
                                                                                                        tying claim.
                                                                                                              claim.
                       28
                       28         Argument Sections
                              See Argument
                              See          Sections I.D
                                                    I.D and
                                                        and I.E
                                                            I.E below
                                                                below at
                                                                      at pages
                                                                         pages 12
                                                                               12 to
                                                                                   to 16. Further, as
                                                                                      16. Further, as aa matter
                                                                                                         matter of
                                                                                                                of
B URK E , W
BURKE,      ILLIAMS &
          WILLIAMS  &                                                                                  4:21-CV-00229-HSG
                                                                                                       4:21-CV-00229-HSG
   S ORENSEN , LLP
   SORENSEN,
  A TTORN E YS A
  ATTORNEYS
                LLP
               AT  LAW
                 T LAW        LA #4816-7656-8050
                              LA #4816-7656-8050 v1
                                                 vl
                                                                          -- 22 --            PLAINTIFF’S OPPOSITION
                                                                                              PLAINTIFF'S OPPOSITION TO
                                                                                                                      TO
     L OS ANGELES
     LOS  A N G ELES                                                                      DEFENDANT’S PARTIAL
                                                                                          DEFENDANT'S PARTIAL MTD/MTS
                                                                                                                MTD/MTS
                                Case 4:21-cv-00229-HSG Document 41 Filed 07/14/21 Page 8 of 27



                         11   law, allegations
                              law, allegations of
                                               of exclusionary
                                                  exclusionary conduct in support
                                                               conduct in support of
                                                                                  of aa Section
                                                                                        Section 22 monopolization
                                                                                                   monopolization
                         22   claim
                              claim are
                                    are to
                                        to be
                                           be considered in combination,
                                              considered in              not separated
                                                            combination, not separated and
                                                                                       and parsed
                                                                                           parsed as
                                                                                                  as Google
                                                                                                     Google
                         33   advocates. See
                              advocates.     Argument Section
                                         See Argument Section I.F
                                                              I.F below at pages
                                                                  below at pages 16
                                                                                 16 to
                                                                                    to 18.
                                                                                       18.
                         4
                         4             Google’s motion should
                                       Google's motion should also
                                                              also be
                                                                   be denied
                                                                      denied on
                                                                             on independent
                                                                                independent procedural
                                                                                            procedural grounds.
                                                                                                       grounds.
                         55   The motion
                              The motion is impermissible under
                                         is impermissible under Federal
                                                                Federal Rule
                                                                        Rule of
                                                                             of Civil
                                                                                Civil Procedure
                                                                                      Procedure 12(g)(2)
                                                                                                12(g)(2)
                         66   because the
                              because the motion
                                          motion addresses
                                                 addresses the
                                                           the substance
                                                               substance of
                                                                         of allegations that were
                                                                            allegations that were made
                                                                                                  made in
                                                                                                       in
                         77   support of
                              support of the
                                         the Section
                                             Section 22 claim
                                                        claim in
                                                              in Rumble’s Original Complaint
                                                                 Rumble's Original Complaint (Dkt.
                                                                                             (Dkt. 1),
                                                                                                   1), which
                                                                                                       which
                         8
                         8    Google
                              Google did not seek
                                     did not      to dismiss
                                             seek to dismiss in
                                                             in its motion (Dkt.
                                                                its motion       16) to
                                                                           (Dkt. 16) to partially
                                                                                        partially dismiss the
                                                                                                  dismiss the
                         99   Original
                              Original Complaint.     Argument Section
                                                  See Argument
                                       Complaint. See                  II below
                                                               Section II below at pages 19-20.
                                                                                at pages 19-20.
                       10
                       10              Google
                                       Google asserts
                                              asserts that
                                                      that Rumble’s first-filed complaint
                                                           Rumble's first-filed complaint (the
                                                                                          (the “Original
                                                                                               "Original Complaint”)
                                                                                                         Complaint")
                       11
                       11     (Dkt. 1)
                              (Dkt. 1) did
                                       did not
                                           not allege
                                               allege the
                                                      the same
                                                          same monopoly
                                                               monopoly leveraging
                                                                        leveraging and
                                                                                   and exclusionary
                                                                                       exclusionary conduct
                                                                                                    conduct in
                                                                                                            in
                       12
                       12     support of
                              support of the
                                         the original
                                             original Section
                                                      Section 22 monopolization
                                                                 monopolization claim
                                                                                claim and that Plaintiff
                                                                                      and that Plaintiff Rumble
                                                                                                         Rumble
                       13
                       13     makes those
                              makes those allegations
                                          allegations “for the first
                                                      "for the first time
                                                                     time in
                                                                          in its
                                                                             its FAC"
                                                                                 FAC” and
                                                                                      and that
                                                                                          that those
                                                                                               those allegations
                                                                                                     allegations are
                                                                                                                 are
                       14
                       14     “newly introduced"
                              "newly introduced” and
                                                 and “newly
                                                     "newly added.” See Google
                                                            added." See Google Memorandum
                                                                               Memorandum in
                                                                                          in Support
                                                                                             Support of
                                                                                                     of
                       15
                       15     Partial Motion
                              Partial Motion to
                                             to Dismiss
                                                Dismiss and
                                                        and Strike,
                                                            Strike, Dkt.
                                                                    Dkt. 32
                                                                         32 (“Google
                                                                             ("Google Br.”)
                                                                                      Br.") at
                                                                                            at 1-2. That assertion
                                                                                               1-2. That assertion
                       16
                       16     is simply
                              is simply not
                                        not accurate.     Original Complaint,
                                                      See Original
                                            accurate. See          Complaint, Dkt.
                                                                              Dkt. 1, at ¶¶ 44 (agreements
                                                                                   1, at       (agreements that
                                                                                                           that
                       17
                       17     effectively
                              effectively force
                                          force Android phone manufacturers
                                                Android phone manufacturers to
                                                                            to preinstall
                                                                               preinstall YouTube);
                                                                                          YouTube); ¶¶ 21
                                                                                                       21
                       18
                       18     (referencing DOJ
                              (referencing DOJ allegations
                                               allegations concerning
                                                           concerning exclusionary conduct and
                                                                      exclusionary conduct and monopolization
                                                                                               monopolization
                       19
                       19     of general
                              of general search
                                         search and
                                                and leveraging
                                                    leveraging of
                                                               of that
                                                                  that monopoly
                                                                       monopoly power
                                                                                power in
                                                                                      in the online video
                                                                                         the online video
                       20
                       20     platform market);
                              platform market); Iiiii
                                                ¶¶ 24-25
                                                      24-25(leveraging
                                                            (leveragingmonopoly
                                                                       monopoly power
                                                                                power in
                                                                                      in general
                                                                                         general search to
                                                                                                 search to
                       21
                       21     monopolize the
                              monopolize the online video platform
                                             online video platform market and use
                                                                   market and use of
                                                                                  of exclusionary
                                                                                     exclusionary
                       22
                       22     preinstallation and
                              preinstallation and other agreements to
                                                  other agreements to achieve
                                                                      achieve that
                                                                              that objective);
                                                                                   objective); ¶¶ 27
                                                                                                  27 (referencing
                                                                                                     (referencing
                       23
                       23     Congressional investigation
                              Congressional               report concerning
                                            investigation report concerning exclusionary conduct in
                                                                            exclusionary conduct in addition
                                                                                                    addition to
                                                                                                             to
                       24
                       24     self-preferencing); Irlf
                              self-preferencing); ¶¶ 30-34
                                                       30-34(referencing
                                                             (referencing DOJ
                                                                          DOJ allegations
                                                                              allegations and
                                                                                          and Congressional
                                                                                              Congressional
                       25
                       25     investigation report
                              investigation report on
                                                   on Google’s exclusionary conduct
                                                      Google's exclusionary conduct and
                                                                                    and exclusionary
                                                                                        exclusionary agreements
                                                                                                     agreements
                       26
                       26     that cement
                              that cement Google’s dominance in
                                          Google's dominance in Android
                                                                Android mobile
                                                                        mobile phone
                                                                               phone applications),
                                                                                     applications), ¶¶ 87
                                                                                                       87
                       27
                       27     (incorporating all
                              (incorporating     allegations of
                                             all allegations of exclusionary
                                                                exclusionary conduct
                                                                             conduct in
                                                                                     in support
                                                                                        support of
                                                                                                of Section
                                                                                                   Section 22
                       28
                       28     monopolization claim),
                              monopolization claim), rlf
                                                     ¶¶ 89-90
                                                         89-90 (referencing
                                                               (referencing monopoly
                                                                            monopoly leveraging,
                                                                                     leveraging, self-
                                                                                                 self-
B URK E , W
BURKE,      ILLIAMS &
          WILLIAMS  &                                                                               4:21-CV-00229-HSG
                                                                                                    4:21-CV-00229-HSG
   S ORENSEN , LLP
   SORENSEN,
  A TTORN E YS A
  ATTORNEYS
                LLP
               AT  LAW
                 T LAW        LA #4816-7656-8050
                              LA #4816-7656-8050 v1
                                                 vl
                                                                        -- 33 --           PLAINTIFF’S OPPOSITION
                                                                                           PLAINTIFF'S OPPOSITION TO
                                                                                                                   TO
     L OS ANGELES
     LOS  A N G ELES                                                                   DEFENDANT’S PARTIAL
                                                                                       DEFENDANT'S PARTIAL MTD/MTS
                                                                                                             MTD/MTS
                                Case 4:21-cv-00229-HSG Document 41 Filed 07/14/21 Page 9 of 27



                         11   preferencing and
                              preferencing and exclusionary
                                               exclusionary conduct
                                                            conduct and exclusionary agreements
                                                                    and exclusionary agreements all in support
                                                                                                all in support
                         22   of original
                              of original Section
                                          Section 22 monopolization
                                                     monopolization claim that Google
                                                                    claim that        did not
                                                                               Google did not seek
                                                                                              seek to
                                                                                                   to dismiss).
                                                                                                      dismiss).
                         33                              SUMMARY OF ALLEGATIONS
                                                         SUMMARY OF ALLEGATIONS
                         4
                         4             As the
                                       As the FAC
                                              FAC alleges,
                                                  alleges, Google
                                                           Google dominates the general
                                                                  dominates the general search
                                                                                        search platform
                                                                                               platform market in
                                                                                                        market in
                         55   the United
                              the United States
                                         States and
                                                and has
                                                    has used
                                                        used its
                                                             its monopoly
                                                                 monopoly power
                                                                          power in
                                                                                in that
                                                                                   that market
                                                                                        market and
                                                                                               and aa range
                                                                                                      range of
                                                                                                            of
                         66   exclusionary
                              exclusionary conduct
                                           conduct to
                                                   to also
                                                      also achieve
                                                           achieve monopoly
                                                                   monopoly power in aa specialized
                                                                            power in    specialized (or
                                                                                                    (or vertical)
                                                                                                        vertical)
                         77   search platform.
                              search platform. See,
                                               See, for
                                                    for example, FAC Irlf
                                                        example, FAC ¶¶ 1-6,
                                                                          1-6,26-27,
                                                                               26-27,191-200.
                                                                                      191-200. The
                                                                                               The exclusionary
                                                                                                   exclusionary
                         8
                         8    conduct
                              conduct has included several
                                      has included         integration measures,
                                                   several integration measures, revenue
                                                                                 revenue sharing
                                                                                         sharing and
                                                                                                 and other
                                                                                                     other
                         99   contractual
                              contractual arrangements
                                          arrangements designed
                                                       designed to
                                                                to cement
                                                                   cement for
                                                                          for Google
                                                                              Google and
                                                                                     and YouTube
                                                                                         YouTube dominant
                                                                                                 dominant
                       10
                       10     placement in
                              placement in both general and
                                           both general and specialized
                                                            specialized searches
                                                                        searches (e.g.,
                                                                                 (e.g., for
                                                                                        for videos)
                                                                                            videos) by
                                                                                                    by consumers
                                                                                                       consumers
                       11
                       11     using mobile
                              using mobile phones.
                                           phones. FAC
                                                    FACIrlf
                                                        ¶¶ 26-27,
                                                            26-27, 33-35,
                                                                   33-35, 193.
                                                                          193.
                       12
                       12              Specialized
                                       Specialized (or
                                                   (or vertical)
                                                       vertical) search
                                                                 search platforms
                                                                        platforms offer
                                                                                  offer more
                                                                                        more specialized
                                                                                             specialized search
                                                                                                         search
                       13
                       13     functions
                              functions than
                                        than aa general
                                                general search
                                                        search platform, focusing on
                                                               platform, focusing on aa particular
                                                                                        particular topic
                                                                                                   topic or
                                                                                                         or activity.
                                                                                                            activity.
                       14
                       14     Examples include platforms
                              Examples include platforms that
                                                         that search for hotels
                                                              search for hotels or
                                                                                or airline
                                                                                   airline flights
                                                                                           flights or
                                                                                                   or driving
                                                                                                      driving
                       15
                       15     directions. Google
                              directions. Google competes
                                                 competes not
                                                          not only
                                                              only in
                                                                   in the
                                                                      the general
                                                                          general search
                                                                                  search platform
                                                                                         platform market,
                                                                                                  market, but
                                                                                                          but it
                                                                                                              it
                       16
                       16     also establishes
                              also             specialized platforms
                                   establishes specialized platforms that it favors
                                                                     that it favors over
                                                                                    over competing
                                                                                         competing specialized
                                                                                                   specialized (or
                                                                                                               (or
                       17
                       17     vertical) platforms.
                              vertical)             (FAC ¶¶ 33,
                                        platforms. (FAC     33, citing
                                                                citing Congressional
                                                                       Congressional Report
                                                                                     Report of
                                                                                            of Investigation
                                                                                               Investigation of
                                                                                                             of
                       18
                       18     Competition in
                              Competition in Digital
                                             Digital Markets, as defined
                                                     Markets, as defined in
                                                                         in footnote
                                                                            footnote 22 to
                                                                                        to FAC
                                                                                           FAC ¶¶ 29).
                                                                                                  29).
                       19
                       19              In this
                                       In this case,
                                               case, the
                                                     the specialized
                                                         specialized (or vertical) search
                                                                     (or vertical) search platform,
                                                                                          platform, or
                                                                                                    or relevant
                                                                                                       relevant product
                                                                                                                product
                       20
                       20     market, is
                              market, is defined
                                         defined as
                                                 as the
                                                    the online
                                                        online video
                                                               video sharing
                                                                     sharing and
                                                                             and viewing
                                                                                 viewing services
                                                                                         services or
                                                                                                  or platforms
                                                                                                     platforms
                       21
                       21     market (the
                              market (the "online
                                          “online video
                                                  video platform
                                                        platform market").
                                                                 market”). FAC
                                                                            FACIiiii
                                                                                ¶¶ 1,1, 55-58. The FAC
                                                                                        55-58. The FAC explains
                                                                                                       explains
                       22
                       22     that such
                              that      platforms allow
                                   such platforms allow consumers
                                                        consumers and
                                                                  and video
                                                                      video content
                                                                            content creators to share
                                                                                    creators to share and sell (or
                                                                                                      and sell (or
                       23
                       23     monetize) their
                              monetize) their video
                                              video content
                                                    content and
                                                            and allow
                                                                allow for
                                                                      for searching
                                                                          searching and
                                                                                    and viewing
                                                                                        viewing of
                                                                                                of that content.
                                                                                                   that content.
                       24
                       24     The FAC
                              The FAC explains
                                      explains how
                                               how Plaintiff
                                                   Plaintiff Rumble competes in
                                                             Rumble competes in that market and
                                                                                that market and the
                                                                                                the services
                                                                                                    services
                       25
                       25     and attributes
                              and attributes that
                                             that it
                                                  it offers. FAC Irlf
                                                     offers. FAC  ¶¶ 7-8,
                                                                      7-8, 14-24. The FAC
                                                                           14-24. The FAC alleges
                                                                                          alleges that
                                                                                                  that YouTube
                                                                                                       YouTube is
                                                                                                               is
                       26
                       26     Google’s specialized online
                              Google's specialized online video
                                                          video platform
                                                                platform and
                                                                         and alleges
                                                                             alleges how
                                                                                     how Google
                                                                                         Google has
                                                                                                has established
                                                                                                    established
                       27
                       27     monopoly power
                              monopoly       in the
                                       power in the online
                                                    online video
                                                           video platform
                                                                 platform market
                                                                          market through
                                                                                 through its
                                                                                         its YouTube
                                                                                             YouTube
                       28
                       28     platform, self-preferencing
                              platform, self-preferencing YouTube
                                                          YouTube and
                                                                  and excluding
                                                                      excluding and
                                                                                and harming
                                                                                    harming competition. FAC
                                                                                            competition. FAC
B URK E , W
BURKE,      ILLIAMS &
          WILLIAMS  &                                                                                  4:21-CV-00229-HSG
                                                                                                       4:21-CV-00229-HSG
   S ORENSEN , LLP
   SORENSEN,
  A TTORN E YS A
  ATTORNEYS
                LLP
               AT  LAW
                 T LAW        LA #4816-7656-8050
                              LA #4816-7656-8050 v1
                                                 vl
                                                                          -- 44 --            PLAINTIFF’S OPPOSITION
                                                                                              PLAINTIFF'S OPPOSITION TO
                                                                                                                      TO
     L OS ANGELES
     LOS  A N G ELES                                                                      DEFENDANT’S PARTIAL
                                                                                          DEFENDANT'S PARTIAL MTD/MTS
                                                                                                                MTD/MTS
                               Case 4:21-cv-00229-HSG Document 41 Filed 07/14/21 Page 10 of 27



                         11   ¶¶ 6,
                              7If 6, 9-13,
                                     9-13, 26-36,
                                           26-36, 63-64.
                                                  63-64.
                         22            The FAC
                                       The FAC makes
                                               makes aa single
                                                        single Section
                                                               Section 22 monopolization
                                                                          monopolization claim in relation
                                                                                         claim in relation to
                                                                                                           to the
                                                                                                              the
                         33   online video
                              online video platform
                                           platform market. FAC rlf
                                                    market. FAC ¶¶ 191-200.
                                                                    191-200. ItIt does
                                                                                  does not
                                                                                       not make
                                                                                           make aa Section
                                                                                                   Section 11 tying
                                                                                                              tying
                         4
                         4    claim
                              claim and
                                    and instead
                                        instead refers
                                                refers to
                                                       to aa range
                                                             range of
                                                                   of exclusionary
                                                                      exclusionary conduct
                                                                                   conduct that
                                                                                           that cannot
                                                                                                cannot be
                                                                                                       be labeled
                                                                                                          labeled
                         55   simply as
                              simply as “tying”
                                        "tying" agreements
                                                agreements and
                                                           and that
                                                               that is
                                                                    is not
                                                                       not limited
                                                                           limited to
                                                                                    to “tying”
                                                                                       "tying" agreements. In fact,
                                                                                               agreements. In fact,
                         66   only six
                              only six paragraphs
                                       paragraphs in
                                                  in the
                                                     the 200-paragraph
                                                         200-paragraph complaint
                                                                       complaint even
                                                                                 even use
                                                                                      use the
                                                                                          the word
                                                                                              word “tying.”
                                                                                                   "tying."
                         77   FAC ¶¶
                              FAC rlf 27,
                                      27, 77,
                                          77, 169,
                                              169, 176,
                                                   176, 186,
                                                        186, 188. There is
                                                             188. There is simply
                                                                           simply no
                                                                                  no tying
                                                                                     tying claim
                                                                                           claim for
                                                                                                 for relief
                                                                                                     relief in
                                                                                                            in the
                                                                                                               the
                         8
                         8    FAC to
                              FAC to dismiss.
                                     dismiss.
                         99            In support
                                       In support of
                                                  of the
                                                     the Section
                                                         Section 22 monopolization
                                                                    monopolization claim,
                                                                                   claim, the
                                                                                          the FAC
                                                                                              FAC alleges
                                                                                                  alleges various
                                                                                                          various
                       10
                       10     forms
                              forms of
                                    of exclusionary
                                       exclusionary conduct
                                                    conduct by
                                                            by Google
                                                               Google that
                                                                      that collectively
                                                                           collectively established
                                                                                        established Google’s
                                                                                                    Google's
                       11
                       11     dominance in
                              dominance in the
                                           the general
                                               general search
                                                       search market
                                                              market and
                                                                     and that
                                                                         that led
                                                                              led directly
                                                                                  directly to
                                                                                           to Google’s
                                                                                              Google's
                       12
                       12     monopolization of
                              monopolization of the
                                                the online
                                                    online video
                                                           video platform
                                                                 platform market. FAC ¶¶ 75
                                                                          market. FAC    75 (Google
                                                                                            (Google taking
                                                                                                    taking
                       13
                       13     steps to
                              steps to ensure
                                       ensure that
                                              that its
                                                   its ability
                                                       ability to
                                                               to self-preference
                                                                  self-preference its
                                                                                  its YouTube
                                                                                      YouTube video
                                                                                              video platform
                                                                                                    platform would
                                                                                                             would
                       14
                       14     not be
                              not be adversely
                                     adversely affected);
                                               affected); ¶¶ 76
                                                             76 (preinstallation
                                                                (preinstallationagreements);
                                                                                 agreements);Irlf
                                                                                              ¶¶ 83-89,
                                                                                                  83-89, 137-139
                                                                                                         137-139
                       15
                       15     (describing various
                              (describing various anticompetitive
                                                  anticompetitive agreements
                                                                  agreements and
                                                                             and technological
                                                                                 technological bundling);
                                                                                               bundling);
                       16
                       16     ¶¶ 100-101
                              Irlf 100-101and
                                           andFigure
                                              Figure66 (illustrating
                                                        (illustrating alleged
                                                                      alleged exclusionary
                                                                              exclusionary agreements
                                                                                           agreements that
                                                                                                      that
                       17
                       17     exacerbated Google’s monopolization
                              exacerbated Google's monopolizationof
                                                                  ofthe
                                                                     theonline
                                                                         onlinevideo
                                                                                videoplatform
                                                                                      platformmarket);
                                                                                              market);Irlf
                                                                                                       ¶¶ 109-
                                                                                                           109-
                       18
                       18     117 (describing
                              117 (describing coercive,
                                              coercive, “no
                                                        "no choice”
                                                            choice" operation
                                                                    operation of
                                                                              of Google’s mobile application
                                                                                 Google's mobile application
                       19
                       19     distribution agreements);
                              distribution agreements); Irlf
                                                        ¶¶ 118-120,
                                                             118-120, 124-128
                                                                      124-128 (describing
                                                                              (describing revenue
                                                                                          revenue sharing
                                                                                                  sharing
                       20
                       20     agreements that
                              agreements that lock
                                              lock up
                                                   up Google’s control of
                                                      Google's control of the
                                                                          the online
                                                                              online video
                                                                                     video platform
                                                                                           platform market);
                                                                                                    market);
                       21
                       21     ¶¶ 121-123
                              Irlf 121-123(describing
                                           (describingthe
                                                       theimpact
                                                           impactof
                                                                 ofGoogle’s
                                                                    Google's mobile
                                                                             mobile incentive
                                                                                    incentive agreements
                                                                                              agreements on
                                                                                                         on the
                                                                                                            the
                       22
                       22     online video
                              online video platform
                                           platform market);
                                                    market); rlf
                                                             ¶¶ 149-155
                                                                 149-155 and
                                                                         and Figure
                                                                             Figure 77 (alleging
                                                                                       (alleging and illustrating
                                                                                                 and illustrating
                       23
                       23     how Google’s
                              how          preinstallation agreements
                                  Google's preinstallation agreements present
                                                                      present phone
                                                                              phone manufacturers
                                                                                    manufacturers with
                                                                                                  with an
                                                                                                       an all-
                                                                                                          all-
                       24
                       24     or-nothing choice,
                              or-nothing choice, conditioning
                                                 conditioning the
                                                              the distribution
                                                                  distribution of
                                                                               of the must-have Google
                                                                                  the must-have Google Play
                                                                                                       Play and
                                                                                                            and
                       25
                       25     Google
                              Google Play
                                     Play Services or GPS
                                          Services or GPS on
                                                          on the distribution, preferred
                                                             the distribution, preferred placement
                                                                                         placement and
                                                                                                   and non-
                                                                                                       non-
                       26
                       26     deletion of
                              deletion of other
                                          other Google
                                                Google apps,
                                                       apps, such
                                                             such as
                                                                  as YouTube);
                                                                     YouTube); rlf
                                                                               ¶¶ 109-117
                                                                                   109-117 (describing pressure
                                                                                           (describing pressure
                       27
                       27     on mobile
                              on mobile phone
                                        phone manufacturers
                                              manufacturers to
                                                            to obtain
                                                               obtain certain
                                                                      certain “must
                                                                              "must have”
                                                                                    have" and
                                                                                          and “gotta-have”
                                                                                              "gotta-have"
                       28
                       28     Google
                              Google apps);
                                     apps); ¶¶ 164
                                               164 (alleging
                                                   (alleging that
                                                             that Google’s preinstallation agreements
                                                                  Google's preinstallation agreements and
                                                                                                      and revenue
                                                                                                          revenue
B URK E , W
BURKE,      ILLIAMS &
          WILLIAMS  &                                                                               4:21-CV-00229-HSG
                                                                                                    4:21-CV-00229-HSG
   S ORENSEN , LLP
   SORENSEN,
  A TTORN E YS A
  ATTORNEYS
                LLP
               AT  LAW
                 T LAW        LA #4816-7656-8050
                              LA #4816-7656-8050 v1
                                                 vl
                                                                        -- 55 --           PLAINTIFF’S OPPOSITION
                                                                                           PLAINTIFF'S OPPOSITION TO
                                                                                                                   TO
     L OS ANGELES
     LOS  A N G ELES                                                                   DEFENDANT’S PARTIAL
                                                                                       DEFENDANT'S PARTIAL MTD/MTS
                                                                                                             MTD/MTS
                               Case 4:21-cv-00229-HSG Document 41 Filed 07/14/21 Page 11 of 27



                         11   sharing agreements
                              sharing            work together
                                      agreements work together as
                                                               as aa belt-and-suspenders
                                                                     belt-and-suspenders strategy for driving
                                                                                         strategy for driving
                         22   searches to
                              searches to Google
                                          Google and
                                                 and YouTube
                                                     YouTube and
                                                             and away
                                                                 away from
                                                                      from competitors
                                                                           competitors such
                                                                                       such as
                                                                                            as Rumble).
                                                                                               Rumble).
                         33   The FAC
                              The FAC alleges
                                      alleges that
                                              that such
                                                   such conduct
                                                        conduct was
                                                                was coordinated
                                                                    coordinated and
                                                                                and interrelated.  FAC rlf
                                                                                     interrelated. FAC ¶¶ 26-
                                                                                                           26-
                         4
                         4    27, 75-89,
                              27, 75-89, 164,
                                         164, 194.
                                              194.
                         55            The FAC,
                                       The FAC, like
                                                like the
                                                     the Original
                                                         Original Complaint,
                                                                  Complaint, explicitly
                                                                             explicitly references
                                                                                        references and
                                                                                                   and cites
                                                                                                       cites aa U.S.
                                                                                                                U.S.
                         66   Department of
                              Department of Justice
                                            Justice (“DOJ”) complaint against
                                                    ("DOJ") complaint against Google
                                                                              Google as
                                                                                     as aa source
                                                                                           source of
                                                                                                  of many
                                                                                                     many of
                                                                                                          of the
                                                                                                             the
                         77   allegations concerning
                              allegations concerning Google’s exclusionary conduct
                                                     Google's exclusionary conduct and
                                                                                   and explains
                                                                                       explains that
                                                                                                that the
                                                                                                     the same
                                                                                                         same
                         8
                         8    exclusionary
                              exclusionary conduct
                                           conduct monopolized
                                                   monopolized the
                                                               the online video platform
                                                                   online video          market at
                                                                                platform market    issue in
                                                                                                at issue in this
                                                                                                            this
                         99   case. FAC rif
                              case. FAC  ¶¶ 23,
                                            23, 26,
                                                26, 35,
                                                    35, 73,
                                                        73, 183;
                                                            183; Original
                                                                 Original Complaint,
                                                                          Complaint, Dkt.
                                                                                     Dkt. 11 rif
                                                                                             ¶¶ 21,
                                                                                                 21, 24,
                                                                                                     24, 30,
                                                                                                         30, 33,
                                                                                                             33, 69,
                                                                                                                 69,
                       10
                       10     77.
                              77. ItItisis not
                                           not at
                                               at all
                                                  all unusual
                                                      unusual or
                                                              or improper
                                                                  improper for
                                                                           for private
                                                                               private plaintiffs
                                                                                       plaintiffs to
                                                                                                  to incorporate
                                                                                                     incorporate or
                                                                                                                 or
                       11
                       11     employ
                              employ plausible,
                                     plausible, credible
                                                credible and
                                                         and relevant
                                                             relevant allegations
                                                                      allegations that
                                                                                  that the
                                                                                       the DOJ
                                                                                           DOJ has
                                                                                               has investigated
                                                                                                   investigated
                       12
                       12     and alleged
                              and         in aa civil
                                  alleged in    civil or
                                                      or criminal
                                                         criminal action.
                                                                  action.
                       13
                       13              The FAC expands
                                       The FAC         the detailed
                                               expands the detailed allegations of that
                                                                    allegations of that exclusionary
                                                                                        exclusionary conduct in
                                                                                                     conduct in
                       14
                       14     support of
                              support of aa single
                                            single Section
                                                   Section 22 monopolization
                                                              monopolization claim. The Original
                                                                             claim. The Original Complaint
                                                                                                 Complaint made
                                                                                                           made
                       15
                       15     the same
                              the      allegations, albeit
                                  same allegations, albeit in
                                                           in less
                                                              less detail
                                                                   detail and
                                                                          and in
                                                                              in support
                                                                                 support of
                                                                                         of both
                                                                                            both aa Section
                                                                                                    Section 22
                       16
                       16     monopolization claim
                              monopolization claim and
                                                   and aa Section
                                                          Section 11 tying
                                                                     tying claim. After Google
                                                                           claim. After Google made
                                                                                               made aa motion
                                                                                                       motion to
                                                                                                              to
                       17
                       17     dismiss the
                              dismiss the Section
                                          Section 11 tying
                                                     tying claim in the
                                                           claim in     Original Complaint
                                                                    the Original Complaint (but
                                                                                           (but not
                                                                                                not the
                                                                                                    the Section
                                                                                                        Section 22
                       18
                       18     claim
                              claim alleged
                                    alleged in
                                            in the
                                               the Original
                                                   Original Complaint), Plaintiff Rumble
                                                            Complaint), Plaintiff Rumble amended its complaint
                                                                                         amended its complaint
                       19
                       19     as of
                              as of right,
                                    right, removing
                                           removing the
                                                    the Section
                                                        Section 11 tying
                                                                   tying claim
                                                                         claim and
                                                                               and adding more detailed
                                                                                   adding more detailed allegations
                                                                                                        allegations
                       20
                       20     in support
                              in support of
                                         of its
                                            its Section
                                                Section 22 monopolization
                                                           monopolization claim. Rumble exercised
                                                                          claim. Rumble exercised that
                                                                                                  that procedural
                                                                                                       procedural
                       21
                       21     right in
                              right in the
                                       the expectation
                                           expectation that it would
                                                       that it       avoid wasteful
                                                               would avoid          motion practice
                                                                           wasteful motion practice and
                                                                                                    and
                       22
                       22     unnecessary delay
                              unnecessary delay at the outset
                                                at the outset of
                                                              of this litigation.
                                                                 this litigation.
                       23
                       23              The Original
                                       The Original Complaint
                                                    Complaint made
                                                              made extensive
                                                                   extensive allegations
                                                                             allegations concerning
                                                                                         concerning the Android
                                                                                                    the Android
                       24
                       24     pre-installation arrangements,
                              pre-installation arrangements, technological
                                                             technological bundling,
                                                                           bundling, revenue
                                                                                     revenue sharing
                                                                                             sharing and
                                                                                                     and
                       25
                       25     incentive payments,
                              incentive           and other
                                        payments, and other exclusionary conduct in
                                                            exclusionary conduct in relation
                                                                                    relation to
                                                                                             to searches
                                                                                                searches on
                                                                                                         on
                       26
                       26     mobile phones
                              mobile phones as
                                            as well
                                               well as
                                                    as Google’s leveraging of
                                                       Google's leveraging of its
                                                                              its power
                                                                                  power in
                                                                                        in general
                                                                                           general search
                                                                                                   search to
                                                                                                          to
                       27
                       27     achieve dominance
                              achieve           in the
                                      dominance in the online video platform
                                                       online video platform market,
                                                                             market, all
                                                                                     all in
                                                                                         in support
                                                                                            support of
                                                                                                    of the
                                                                                                       the
                       28
                       28     original Section
                              original Section 22 monopolization
                                                  monopolization claim. And those
                                                                 claim. And those original
                                                                                  original allegations
                                                                                           allegations also
                                                                                                       also
B URK E , W
BURKE,      ILLIAMS &
          WILLIAMS  &                                                                                   4:21-CV-00229-HSG
                                                                                                        4:21-CV-00229-HSG
   S ORENSEN , LLP
   SORENSEN,
  A TTORN E YS A
  ATTORNEYS
                LLP
               AT  LAW
                 T LAW        LA #4816-7656-8050
                              LA #4816-7656-8050 v1
                                                 vl
                                                                            -- 66 --           PLAINTIFF’S OPPOSITION
                                                                                               PLAINTIFF'S OPPOSITION TO
                                                                                                                       TO
     L OS ANGELES
     LOS  A N G ELES                                                                       DEFENDANT’S PARTIAL
                                                                                           DEFENDANT'S PARTIAL MTD/MTS
                                                                                                                 MTD/MTS
                                   Case 4:21-cv-00229-HSG Document 41 Filed 07/14/21 Page 12 of 27



                         11   explicitly
                              explicitly referenced
                                         referenced and
                                                    and cited
                                                        cited the DOJ complaint.
                                                              the DOJ complaint. See Original Complaint
                                                                                 See Original Complaint 7If
                                                                                                        ¶¶ 4,
                                                                                                            4,
                         22   21, 24-25,
                              21, 24-25, 27,
                                         27, 30-34,
                                             30-34, 36,
                                                    36, 87,
                                                        87, 89-90. Accordingly, when
                                                            89-90. Accordingly, when Google
                                                                                     Google asserts
                                                                                            asserts (at
                                                                                                    (at Google
                                                                                                        Google
                         33   Br. 1-2)
                              Br. 1-2) that
                                       that the
                                            the FAC
                                                FAC makes
                                                    makes such
                                                          such allegations
                                                               allegations “for
                                                                           "for the
                                                                                the first
                                                                                    first time” and that
                                                                                          time" and that such
                                                                                                         such
                         4
                         4    allegations are
                              allegations are “newly
                                              "newly added” and "newly
                                                     added" and “newly introduced,"
                                                                       introduced,” that
                                                                                    that is
                                                                                         is not
                                                                                            not accurate.
                                                                                                accurate.
                         55
                                                                         ARGUMENT
                                                                         ARGUMENT
                         66
                         77        I. RUMBLE
                                   I.  RUMBLE ADEQUATELYALLEGES
                                             ADEQUATELY  ALLEGESAARANGE
                                                                  RANGE OF
                                                                        OF

                         8
                         8             EXCLUSIONARY CONDUCT
                                       EXCLUSIONARY         IN SUPPORT
                                                    CONDUCT IN SUPPORT OF ITS SECTION
                                                                       OF ITS SECTION 22

                         99            CLAIM THAT
                                       CLAIM THAT GOOGLE
                                                  GOOGLE MONOPOLIZED
                                                         MONOPOLIZED THE
                                                                     THE ONLINE
                                                                         ONLINE VIDEO
                                                                                VIDEO

                       10
                       10              PLATFORM MARKET
                                       PLATFORM MARKET

                       11
                       11              A. AtAtThe
                                       A.      ThePleading
                                                   PleadingStage,
                                                            Stage,All
                                                                   AllReasonable
                                                                       Reasonable Inferences
                                                                                   Inferences Should
                                                                                              Should

                       12
                       12                     Be Drawn
                                              Be Drawn In
                                                       In Plaintiff’s Favor So
                                                          Plaintiff's Favor So That
                                                                               That Plausible
                                                                                    Plausible Claims
                                                                                              Claims

                       13
                       13                     Are Adjudicated
                                              Are Adjudicated On
                                                              On The
                                                                 The Merits
                                                                     Merits
                       14
                       14              As Google's
                                       As Google’s Motion
                                                   Motion does
                                                          does not
                                                               not seek
                                                                   seek dismissal
                                                                        dismissal of
                                                                                  of the
                                                                                     the Section
                                                                                         Section 22 claim
                                                                                                    claim for
                                                                                                          for relief
                                                                                                              relief
                       15
                       15     set forth
                              set forth in
                                        in the
                                           the FAC,
                                               FAC, the
                                                    the legal
                                                        legal sufficiency
                                                              sufficiency of
                                                                          of the
                                                                             the Section
                                                                                 Section 22 claim
                                                                                            claim is
                                                                                                  is not
                                                                                                     not at
                                                                                                         at issue.
                                                                                                            issue.

                       16
                       16     Even
                              Even as
                                   as to
                                      to Google’s attempt to
                                         Google's attempt to dismiss
                                                             dismiss and
                                                                     and strike
                                                                         strike allegations
                                                                                allegations in
                                                                                            in support
                                                                                               support of
                                                                                                       of that
                                                                                                          that

                       17
                       17     claim,
                              claim, as
                                     as aa matter
                                           matter of
                                                  of basic
                                                     basic procedural
                                                           procedural law,
                                                                      law, at
                                                                           at the
                                                                              the pleading
                                                                                  pleading stage,
                                                                                           stage, plaintiff’s
                                                                                                  plaintiff's
                       18
                       18     allegations should
                              allegations should be
                                                 be accepted as true
                                                    accepted as true and
                                                                     and all
                                                                         all reasonable
                                                                             reasonable inferences
                                                                                        inferences drawn
                                                                                                   drawn in
                                                                                                         in
                       19
                       19     plaintiff's favor. 1
                              plaintiff’s favor.1

                       20
                       20              Antitrust claims
                                       Antitrust        will survive
                                                 claims will survive aa motion
                                                                        motion to
                                                                               to dismiss
                                                                                  dismiss if
                                                                                          if the
                                                                                             the allegations
                                                                                                 allegations set
                                                                                                             set forth
                                                                                                                 forth aa

                       21
                       21     plausible claim.
                              plausible claim. Google’s motion does
                                               Google's motion does not
                                                                    not dispute
                                                                        dispute this. These fundamental
                                                                                this. These fundamental

                       22
                       22     standards favor
                              standards favor adjudication
                                              adjudication of
                                                           of plausible
                                                              plausible claims
                                                                        claims (and
                                                                               (and all relevant allegations
                                                                                    all relevant allegations

                       23
                       23     relating to
                              relating to that
                                          that claims)
                                               claims) on
                                                       on the merits so
                                                          the merits    that the
                                                                     so that the Court
                                                                                 Court or
                                                                                       or aa jury
                                                                                             jury may
                                                                                                  may reach
                                                                                                      reach aa just
                                                                                                               just
                       24
                       24     result based
                              result based on
                                           on the
                                              the merits.
                                                  merits.

                       25
                       25              “The Federal
                                       "The Federal Rules
                                                    Rules reject
                                                          reject the
                                                                 the approach
                                                                     approach that
                                                                              that pleading
                                                                                   pleading is
                                                                                            is aa game
                                                                                                  game of
                                                                                                       of skill
                                                                                                          skill in
                                                                                                                in
                       26
                       26
                       27
                       27     11
                                   also Sections
                               See also
                               See       Sections I.F.
                                                   I.F. and
                                                        and III
                                                             III below
                                                                 below at
                                                                        at pages
                                                                           pages 16-19
                                                                                 16-19 and
                                                                                         and 20-21
                                                                                             20-21 regarding
                                                                                                    regarding the
                                                                                                              the impropriety
                                                                                                                   impropriety of
                                                                                                                               of
                              Google’s attempt
                              Google's  attempt to
                                                to treat
                                                    treat various
                                                          various allegations
                                                                   allegations in
                                                                               in isolation,
                                                                                  isolation, rather
                                                                                             rather than
                                                                                                    than as
                                                                                                         as part
                                                                                                            part of
                                                                                                                 of and
                                                                                                                    and relevant
                                                                                                                        relevant to the
                                                                                                                                 to the
                       28
                       28     overall claim
                              overall       being asserted.
                                      claim being  asserted.
B URK E , W
BURKE,      ILLIAMS &
          WILLIAMS  &                                                                                           4:21-CV-00229-HSG
                                                                                                                4:21-CV-00229-HSG
   S ORENSEN , LLP
   SORENSEN,
  A TTORN E YS A
  ATTORNEYS
                LLP
               AT  LAW
                 T LAW        LA #4816-7656-8050
                              LA #4816-7656-8050 v1
                                                 vl
                                                                                -- 77 --               PLAINTIFF’S OPPOSITION
                                                                                                       PLAINTIFF'S OPPOSITION TO
                                                                                                                               TO
     L OS ANGELES
     LOS  A N G ELES                                                                               DEFENDANT’S PARTIAL
                                                                                                   DEFENDANT'S PARTIAL MTD/MTS
                                                                                                                         MTD/MTS
                               Case 4:21-cv-00229-HSG Document 41 Filed 07/14/21 Page 13 of 27



                         11   which one
                              which one misstep
                                        misstep by
                                                by counsel
                                                   counsel may
                                                           may be
                                                               be decisive
                                                                  decisive to
                                                                           to the outcome and
                                                                              the outcome and accept the
                                                                                              accept the
                         22   principle that
                              principle that the
                                             the purpose
                                                 purpose of
                                                         of pleading
                                                            pleading is
                                                                     is to
                                                                        to facilitate
                                                                           facilitate aa proper
                                                                                         proper decision
                                                                                                decision on
                                                                                                         on the
                                                                                                            the
                         33   merits.” Conley
                              merits." Conley v.
                                              v. Gibson, 355 U.S.
                                                 Gibson, 355 U.S. 41,
                                                                  41, 48
                                                                      48 (1957).
                                                                         (1957). The Federal Rules
                                                                                 The Federal       themselves
                                                                                             Rules themselves
                         4
                         4    provide that
                              provide that they
                                           they are
                                                are to
                                                    to be construed “to
                                                       be construed     secure the
                                                                    "to secure the just,
                                                                                   just, speedy,
                                                                                         speedy, and
                                                                                                 and inexpensive
                                                                                                     inexpensive
                         55   determination of
                              determination of every
                                               every action.” F.R.C.P. 1.
                                                     action." F.R.C.P. 1. “If the underlying
                                                                          "If the underlying facts
                                                                                             facts or
                                                                                                   or
                         66   circumstances
                              circumstances relied
                                            relied upon
                                                   upon by
                                                        by aa plaintiff may be
                                                              plaintiff may be aa proper
                                                                                  proper subject of relief,
                                                                                         subject of relief, the
                                                                                                            the
                         77   plaintiff ought
                              plaintiff ought to
                                              to be
                                                 be afforded
                                                    afforded an
                                                             an opportunity
                                                                opportunity to
                                                                            to test
                                                                               test its
                                                                                    its claim
                                                                                        claim on
                                                                                              on the
                                                                                                 the merits.” Foman
                                                                                                     merits." Foman
                         8
                         8    v. Davis,
                              v.        371 U.S.
                                 Davis, 371 U.S. 178,
                                                 178, 182
                                                      182 (1962).
                                                          (1962).
                         99            “To survive
                                       "To survive aa motion
                                                      motion to
                                                             to dismiss,
                                                                dismiss, aa complaint
                                                                            complaint must
                                                                                      must contain
                                                                                           contain sufficient
                                                                                                   sufficient factual
                                                                                                              factual
                       10
                       10     matter, accepted
                              matter, accepted as
                                               as true,
                                                  true, to
                                                        to ‘state
                                                           'state aa claim
                                                                     claim to
                                                                           to relief
                                                                              relief that
                                                                                     that is
                                                                                          is plausible
                                                                                             plausible on
                                                                                                       on its
                                                                                                           its face.’”
                                                                                                                face."'
                       11
                       11     Ashcroft v.
                              Ashcroft    Iqbal, 556
                                       v. Iqbal, 556 U.S. 662, 678,
                                                     U.S. 662, 678, (2009)
                                                                    (2009) (quoting Bell Atl.
                                                                           (quoting Bell      Corp. v.
                                                                                         Atl. Corp. v. Twombly,
                                                                                                       Twombly,
                       12
                       12     550
                              550 U.S. 544, 570
                                  U.S. 544, 570 (2007)).
                                                (2007)). “A claim has
                                                         "A claim has facial
                                                                      facial plausibility
                                                                             plausibility when
                                                                                          when the
                                                                                               the plaintiff
                                                                                                   plaintiff pleads
                                                                                                             pleads
                       13
                       13     factual
                              factual content
                                      content that
                                              that allows
                                                   allows the
                                                          the court
                                                              court to
                                                                    to draw the reasonable
                                                                       draw the            inference that
                                                                                reasonable inference that the
                                                                                                          the
                       14
                       14     defendant is
                              defendant is liable
                                           liable for
                                                  for the
                                                      the misconduct
                                                          misconduct alleged.”     (citing Twombly,
                                                                               Id. (citing
                                                                     alleged." Id.         Twombly, 550
                                                                                                    550 U.S.
                                                                                                        U.S. at
                                                                                                             at
                       15
                       15     556).  “The plausibility
                              556). "The  plausibility standard
                                                       standard is
                                                                is not
                                                                   not akin
                                                                       akin to
                                                                            to aa ‘probability
                                                                                  'probability requirement,’ but it
                                                                                               requirement,' but it
                       16
                       16     asks for
                              asks for more
                                       more than
                                            than aa sheer
                                                    sheer possibility
                                                          possibility that
                                                                      that aa defendant
                                                                              defendant has
                                                                                        has acted
                                                                                            acted unlawfully.” Id.
                                                                                                  unlawfully." Id.
                       17
                       17     (quoting Twombly,
                              (quoting Twombly, 550
                                                550 U.S. at 557).
                                                    U.S. at 557). In
                                                                  In considering
                                                                     considering aa motion
                                                                                    motion to dismiss, aa court
                                                                                           to dismiss,    court
                       18
                       18     must accept
                              must accept all
                                          all of
                                              of the
                                                 the plaintiff's allegations as
                                                     plaintiffs allegations  as true
                                                                                true and
                                                                                     and construe
                                                                                         construe them
                                                                                                  them in
                                                                                                       in the
                                                                                                          the light
                                                                                                              light
                       19
                       19     most favorable
                              most favorable to
                                             to the
                                                the plaintiff.
                                                    plaintiff. See
                                                               See id. at 550.
                                                                   id. at 550.
                       20
                       20              Further, because
                                       Further, because antitrust
                                                        antitrust claims
                                                                  claims are often fact
                                                                         are often fact intensive
                                                                                        intensive and
                                                                                                  and warrant
                                                                                                      warrant
                       21
                       21     discovery of
                              discovery of information
                                           information in
                                                       in the
                                                          the exclusive
                                                              exclusive possession
                                                                        possession of
                                                                                   of an antitrust defendant,
                                                                                      an antitrust defendant,
                       22
                       22     courts
                              courts in
                                     in this
                                        this Judicial
                                             Judicial District
                                                      District are
                                                               are generally
                                                                   generally reluctant
                                                                             reluctant to
                                                                                       to dismiss
                                                                                          dismiss well
                                                                                                  well pled
                                                                                                       pled
                       23
                       23     antitrust claims.
                              antitrust         In Momento,
                                        claims. In Momento, Inc.
                                                            Inc. v.
                                                                 v. Seccion
                                                                    Seccion Amarilla
                                                                            Amarilla USA, C 09-1223
                                                                                     USA, C 09-1223 SBA,
                                                                                                    SBA,
                       24
                       24     2009 WL
                              2009 WL 10696217
                                      10696217 (N.D. Cal. Sept.
                                               (N.D. Cal. Sept. 17,
                                                                17, 2009),
                                                                    2009), the
                                                                           the court
                                                                               court held:
                                                                                     held:
                       25
                       25                       In meeting
                                                In meeting [its] pleading requirement,
                                                           [its] pleading requirement, the plaintiff must
                                                                                       the plaintiff must
                       26
                       26                       plead [its]
                                                plead [its] claim but it
                                                            claim but it need
                                                                         need not
                                                                              not plead
                                                                                  plead its
                                                                                        its evidence.
                                                                                            evidence. Tele
                                                                                                      Tele
                       27
                       27                       Atlas N.
                                                Atlas N.V.
                                                         V.v.v. NAVTEQ
                                                                NAVTEQ Corp. 397 F.
                                                                       Corp. 397 F. Supp.
                                                                                    Supp. 2d
                                                                                          2d 1184
                                                                                             1184 (N.D.
                                                                                                  (N.D.
                       28
                       28                       Cal. 2005)
                                                Cal. 2005) (sustaining
                                                           (sustaining complaint
                                                                       complaint of
                                                                                 of exclusive
                                                                                    exclusive dealing
                                                                                              dealing
B URK E , W
BURKE,      ILLIAMS &
          WILLIAMS  &                                                                                    4:21-CV-00229-HSG
                                                                                                         4:21-CV-00229-HSG
   S ORENSEN , LLP
   SORENSEN,
  A TTORN E YS A
  ATTORNEYS
                LLP
               AT  LAW
                 T LAW        LA #4816-7656-8050
                              LA #4816-7656-8050 v1
                                                 vl
                                                                            -- 88 --            PLAINTIFF’S OPPOSITION
                                                                                                PLAINTIFF'S OPPOSITION TO
                                                                                                                        TO
     L OS ANGELES
     LOS  A N G ELES                                                                        DEFENDANT’S PARTIAL
                                                                                            DEFENDANT'S PARTIAL MTD/MTS
                                                                                                                  MTD/MTS
                               Case 4:21-cv-00229-HSG Document 41 Filed 07/14/21 Page 14 of 27



                         11                     against plaintiff’s
                                                against             rival even
                                                        plaintiff's rival even though
                                                                               though complaint
                                                                                      complaint did
                                                                                                did not
                                                                                                    not
                         22                     name the
                                                name     firms with
                                                     the firms with whom
                                                                    whom exclusive
                                                                         exclusive dealing
                                                                                   dealing was
                                                                                           was
                         33                     allegedly imposed.)
                                                allegedly           Further, in
                                                          imposed.) Further, in alleging
                                                                                alleging attempted
                                                                                         attempted
                         4
                         4                      monopoly, there
                                                monopoly, there is
                                                                is aa low
                                                                      low threshold
                                                                          threshold of
                                                                                    of sufficiency
                                                                                       sufficiency that
                                                                                                   that the
                                                                                                        the
                         55                     complaint
                                                complaint must
                                                          must meet
                                                               meet to
                                                                    to survive
                                                                       survive aa motion
                                                                                  motion to dismiss
                                                                                         to dismiss
                         66                     because antitrust
                                                because antitrust cases
                                                                  cases are
                                                                        are fact-intensive
                                                                            fact-intensive and
                                                                                           and discovery
                                                                                               discovery is
                                                                                                         is
                         77                     needed. Covad
                                                needed. Covad Communications Co. v.
                                                              Communications Co. v. BellSouth
                                                                                    BellSouth
                         8
                         8                      Corp. 299 F3d
                                                Corp. 299 F3d 1272,
                                                              1272, 1279
                                                                    1279 (11th
                                                                         (11th Cir. 2002). Additionally,
                                                                               Cir. 2002). Additionally,
                         99                     courts
                                                courts strongly
                                                       strongly disfavor
                                                                disfavor dismissals
                                                                         dismissals for failure to
                                                                                    for failure to state
                                                                                                   state aa
                       10
                       10                       claim
                                                claim in
                                                      in antitrust
                                                         antitrust cases.
                                                                   cases. Gilligan
                                                                          Gilligan v.
                                                                                   v. Jamco
                                                                                      Jamco Dev.       108
                                                                                                 Corp. 108
                                                                                            Dev. Corp.
                       11
                       11                       F.3d 246,
                                                F.3d      249 (9th
                                                     246, 249 (9th Cir. 1997).
                                                                   Cir. 1997).
                       12
                       12     Id. at *4
                              Id. at *4 (emphasis
                                        (emphasis in
                                                  in original).
                                                     original). See
                                                                See also,
                                                                    also, Cost
                                                                          Cost Mgmt.
                                                                               Mgmt. Servs.,
                                                                                     Servs., Inc.
                                                                                             Inc. v.
                                                                                                  v. Wash.
                                                                                                     Wash. Nat.
                                                                                                           Nat.
                       13
                       13     Gas      99 F.3d
                                  Co., 99
                              Gas Co.,    F.3d 937,
                                               937, 950
                                                    950 (9th
                                                        (9th Cir.
                                                             Cir. 1996)
                                                                  1996) (“to survive aa motion
                                                                        ("to survive    motion to
                                                                                               to dismiss
                                                                                                  dismiss under
                                                                                                          under
                       14
                       14     Rule
                              Rule 12(b)(6),
                                   12(b)(6), .. .. .[the
                                                   .[the complaint]
                                                         complaint] ‘need only allege
                                                                    'need only allege sufficient
                                                                                      sufficient facts
                                                                                                 facts from
                                                                                                       from which
                                                                                                            which the
                                                                                                                  the
                       15
                       15     court
                              court can
                                    can discern
                                        discern the
                                                the elements
                                                    elements of
                                                             of an injury resulting
                                                                an injury           from an
                                                                          resulting from an act forbidden by
                                                                                            act forbidden by the
                                                                                                             the
                       16
                       16     antitrust laws.’”).
                              antitrust laws.'").
                       17
                       17              B.
                                       B.     Plaintiff Rumble
                                              Plaintiff Rumble Adequately
                                                               Adequately Alleges
                                                                          Alleges That Google Monopolized
                                                                                  That Google Monopolized
                       18
                       18                     Or Attempted
                                              Or Attempted To Monopolize The
                                                           To Monopolize The Online
                                                                             Online Video
                                                                                    Video Platform
                                                                                          Platform
                       19
                       19                     Market By
                                              Market    Using Its
                                                     By Using Its Dominance
                                                                  Dominance in
                                                                            in Search
                                                                               Search to
                                                                                      to Foreclose
                                                                                         Foreclose
                       20
                       20                     Competition and
                                              Competition     Raise Barriers
                                                          and Raise Barriers to
                                                                             to Entry and Expansion
                                                                                Entry and Expansion
                       21
                       21              Google
                                       Google argues
                                              argues that
                                                     that the
                                                          the FAC’s allegations concerning
                                                              FAC's allegations concerning Google’s
                                                                                           Google's
                       22
                       22     monopolization of
                              monopolization of the
                                                the general
                                                    general search market should
                                                            search market should be
                                                                                 be dismissed and stricken
                                                                                    dismissed and stricken
                       23
                       23     because Plaintiff
                              because Plaintiff Rumble
                                                Rumble lacks
                                                       lacks antitrust
                                                             antitrust standing
                                                                       standing in
                                                                                 in that
                                                                                     that market. That argument
                                                                                          market. That argument
                       24
                       24     lacks merit
                              lacks merit because
                                          because Rumble
                                                  Rumble does
                                                         does not
                                                              not make
                                                                  make aa claim
                                                                          claim of
                                                                                of monopolization
                                                                                   monopolization of
                                                                                                  of the
                                                                                                     the
                       25
                       25     general search
                              general search market. Rather, the
                                             market. Rather,  the FAC
                                                                  FAC plainly
                                                                      plainly alleges
                                                                              alleges that
                                                                                      that Google
                                                                                           Google leveraged
                                                                                                  leveraged its
                                                                                                            its
                       26
                       26     monopoly power
                              monopoly       in the
                                       power in the general
                                                    general search
                                                            search market
                                                                   market in
                                                                          in order
                                                                             order to
                                                                                   to monopolize
                                                                                      monopolize the
                                                                                                 the online
                                                                                                     online
                       27
                       27     video platform
                              video platform market.
                                             market. See FAC ¶¶ 193
                                                     See FAC    193 (“The online video
                                                                    ("The online video platform
                                                                                       platform market
                                                                                                market in
                                                                                                       in the
                                                                                                          the
                       28
                       28     United States
                              United States is
                                            is aa relevant
                                                  relevant antitrust
                                                           antitrust market. Google has
                                                                     market. Google has obtained
                                                                                        obtained and
                                                                                                 and maintains
                                                                                                     maintains
B URK E , W
BURKE,      ILLIAMS &
          WILLIAMS  &                                                                                     4:21-CV-00229-HSG
                                                                                                          4:21-CV-00229-HSG
   S ORENSEN , LLP
   SORENSEN,
  A TTORN E YS A
  ATTORNEYS
                LLP
               AT  LAW
                 T LAW        LA #4816-7656-8050
                              LA #4816-7656-8050 v1
                                                 vl
                                                                             -- 99 --            PLAINTIFF’S OPPOSITION
                                                                                                 PLAINTIFF'S OPPOSITION TO
                                                                                                                         TO
     L OS ANGELES
     LOS  A N G ELES                                                                         DEFENDANT’S PARTIAL
                                                                                             DEFENDANT'S PARTIAL MTD/MTS
                                                                                                                   MTD/MTS
                               Case 4:21-cv-00229-HSG Document 41 Filed 07/14/21 Page 15 of 27



                         11   monopoly power
                              monopoly       in that
                                       power in that market
                                                     market and has done
                                                            and has done so
                                                                         so by,
                                                                            by, among
                                                                                among other
                                                                                      other things,
                                                                                            things, leveraging
                                                                                                    leveraging
                         22   its monopoly
                              its monopoly power
                                           power in
                                                 in the
                                                    the search
                                                        search engine
                                                               engine market
                                                                      market as
                                                                             as alleged
                                                                                alleged above.”).
                                                                                        above.").
                         33            It is
                                       It is improper
                                             improper to
                                                      to characterize
                                                         characterize the
                                                                      the FAC’s monopoly leveraging
                                                                          FAC's monopoly leveraging allegations
                                                                                                    allegations as
                                                                                                                as
                         4
                         4    though they
                              though they are
                                          are made
                                              made in
                                                   in support
                                                      support of
                                                              of aa monopolization
                                                                    monopolization claim
                                                                                   claim as
                                                                                         as to
                                                                                            to the
                                                                                               the general
                                                                                                   general search
                                                                                                           search
                         55   market. They
                              market. They are
                                           are not.
                                               not. They
                                                     Theyare
                                                          aremade
                                                             madein
                                                                  insupport
                                                                     support of
                                                                             of aa monopolization
                                                                                   monopolization claim
                                                                                                  claim in
                                                                                                        in
                         66   relation to
                              relation to the
                                          the online
                                              online video
                                                     video platform
                                                           platform market.
                                                                    market. ItIt is
                                                                                 is also
                                                                                    also improper
                                                                                         improper for
                                                                                                  for Google
                                                                                                      Google to
                                                                                                             to seek
                                                                                                                seek
                         77   to isolate
                              to isolate the monopoly leveraging
                                         the monopoly leveraging allegations from the
                                                                 allegations from the other
                                                                                      other conduct
                                                                                            conduct alleged in
                                                                                                    alleged in
                         8
                         8    support of
                              support of Rumble’s Section 22 monopolization
                                         Rumble's Section    monopolization claim.
                                                                            claim.
                         99            Rumble’s Section 22 claim
                                       Rumble's Section    claim applies
                                                                 applies to
                                                                         to the
                                                                            the online
                                                                                online video
                                                                                       video platform
                                                                                             platform market
                                                                                                      market (FAC
                                                                                                             (FAC
                       10
                       10     ¶¶ 1,1,55-64,
                              Irlf    55-64,191-200)
                                             191-200)and
                                                      andRumble
                                                         Rumble has
                                                                has antitrust
                                                                    antitrust standing
                                                                              standing in
                                                                                       in relation
                                                                                          relation to
                                                                                                   to that
                                                                                                      that market
                                                                                                           market
                       11
                       11     (FAC Irlf
                              (FAC ¶¶ 176,
                                        176,199),
                                             199),aamatter
                                                    matterthat
                                                           thatGoogle
                                                               Googledoes
                                                                      doesnot
                                                                           notcontest.
                                                                               contest. The
                                                                                        The Court
                                                                                            Court and
                                                                                                  and the
                                                                                                      the jury
                                                                                                          jury
                       12
                       12     should be
                              should be able
                                        able to
                                             to consider
                                                consider how
                                                         how Google’s conduct in
                                                             Google's conduct in relation
                                                                                 relation to
                                                                                          to the
                                                                                             the general
                                                                                                 general search
                                                                                                         search
                       13
                       13     platform market
                              platform market affected
                                              affected its
                                                       its ability
                                                           ability to
                                                                   to monopolize
                                                                      monopolize the
                                                                                 the specialized (or vertical)
                                                                                     specialized (or vertical)
                       14
                       14     online video
                              online video platform
                                           platform market
                                                    market in
                                                           in favor
                                                              favor of
                                                                    of its
                                                                       its own
                                                                           own YouTube
                                                                               YouTube platform. To conceal
                                                                                       platform. To conceal
                       15
                       15     Google’s conduct in
                              Google's conduct in relation
                                                  relation to
                                                           to general
                                                              general search
                                                                      search would
                                                                             would unduly
                                                                                   unduly limit
                                                                                          limit aa complete
                                                                                                   complete
                       16
                       16     understanding of
                              understanding of its monopoly leveraging
                                               its monopoly leveraging and
                                                                       and other
                                                                           other exclusionary
                                                                                 exclusionary conduct,
                                                                                              conduct, all
                                                                                                       all of
                                                                                                           of
                       17
                       17     which is
                              which is alleged
                                       alleged in
                                               in the
                                                  the FAC
                                                      FAC in
                                                          in detail.
                                                             detail.
                       18
                       18              When aa dominant
                                       When    dominant firm
                                                        firm extends its monopoly
                                                             extends its monopoly power from one
                                                                                  power from     market to
                                                                                             one market to aa
                       19
                       19     second market,
                              second market, that
                                             that leveraging
                                                  leveraging of
                                                             of monopoly
                                                                monopoly power
                                                                         power is
                                                                               is actionable
                                                                                  actionable as
                                                                                             as aa Section
                                                                                                   Section 22
                       20
                       20     violation if
                              violation if the leveraging conduct
                                           the leveraging conduct monopolizes
                                                                  monopolizes or
                                                                              or dangerously
                                                                                 dangerously threatens to
                                                                                             threatens to
                       21
                       21     monopolize the
                              monopolize the second
                                             second market.
                                                    market. Verizon
                                                            Verizon Communications
                                                                    Communications v.
                                                                                   v. Law
                                                                                      Law Offices
                                                                                          Offices of
                                                                                                  of Curtis
                                                                                                     Curtis
                       22
                       22     V.
                              V. Trinko, LLP, 540
                                 Trinko, LLP, 540 U.S.
                                                  U.S. 398,
                                                       398, 415
                                                            415 n.4
                                                                n.4 (2004). Accordingly, the
                                                                    (2004). Accordingly, the Court
                                                                                             Court should
                                                                                                   should deny
                                                                                                          deny
                       23
                       23     Google’s motion to
                              Google's motion to dismiss
                                                 dismiss the
                                                         the allegations
                                                             allegations supporting
                                                                         supporting the
                                                                                    the monopoly
                                                                                        monopoly leveraging
                                                                                                 leveraging
                       24
                       24     aspect of
                              aspect of Rumble’s Section 22 claim.
                                        Rumble's Section    claim.
                       25
                       25     ///
                              III
                       26
                       26     ///
                              IH
                       27
                       27     ///
                              III
                       28
                       28     ///
                              IH
B URK E , W
BURKE,      ILLIAMS &
          WILLIAMS  &                                                                               4:21-CV-00229-HSG
                                                                                                    4:21-CV-00229-HSG
   S ORENSEN , LLP
   SORENSEN,
  A TTORN E YS A
  ATTORNEYS
                LLP
               AT  LAW
                 T LAW        LA #4816-7656-8050
                              LA #4816-7656-8050 v1
                                                 vl
                                                                       -- 10
                                                                          10 --            PLAINTIFF’S OPPOSITION
                                                                                           PLAINTIFF'S OPPOSITION TO
                                                                                                                   TO
     L OS ANGELES
     LOS  A N G ELES                                                                   DEFENDANT’S PARTIAL
                                                                                       DEFENDANT'S PARTIAL MTD/MTS
                                                                                                             MTD/MTS
                               Case 4:21-cv-00229-HSG Document 41 Filed 07/14/21 Page 16 of 27



                         11            C. Plaintiff
                                       C.  PlaintiffRumble
                                                     RumbleAdequately
                                                            AdequatelyAlleges
                                                                       AllegesThat
                                                                               ThatGoogle
                                                                                   Google Has
                                                                                          Has Engaged
                                                                                              Engaged
                         22                   In A
                                              In A Range
                                                   Range Of
                                                         Of Exclusionary
                                                            Exclusionary Conduct—Including
                                                                         Conduct—Including Contractual
                                                                                           Contractual
                         33                   Arrangements, Incentives,
                                              Arrangements, Incentives, Technological
                                                                        Technological Restrictions
                                                                                      Restrictions And
                                                                                                   And
                         4
                         4                    Other Acts—All
                                              Other Acts—All Of Which Collectively
                                                             Of Which Collectively Have
                                                                                   Have Had
                                                                                        Had The
                                                                                            The Effect
                                                                                                Effect Of
                                                                                                       Of
                         55                   Monopolizing The
                                              Monopolizing The Online
                                                               Online Video Platform Market
                                                                      Video Platform Market
                         66            Google’ motion improperly
                                       Google' motion improperly seeks
                                                                 seeks to
                                                                       to label
                                                                          label aa range
                                                                                   range of
                                                                                         of exclusionary
                                                                                            exclusionary conduct
                                                                                                         conduct as
                                                                                                                 as
                         77   purely "tying"
                              purely “tying” agreements
                                             agreements and
                                                        and then
                                                            then incorrectly
                                                                 incorrectly treats
                                                                             treats those
                                                                                    those allegations
                                                                                          allegations as
                                                                                                      as if
                                                                                                         if the
                                                                                                            the
                         8
                         8    FAC asserts
                              FAC         them as
                                  asserts them    the basis
                                               as the basis for
                                                            for aa Section
                                                                   Section 11 tying
                                                                              tying claim
                                                                                    claim subject
                                                                                          subject to
                                                                                                  to Section
                                                                                                     Section 11 tying
                                                                                                                tying
                         99   requirements. However,
                              requirements. However, Rumble
                                                     Rumble does
                                                            does not
                                                                 not allege
                                                                     allege aa Section
                                                                               Section 11 tying
                                                                                          tying claim,
                                                                                                claim, and
                                                                                                       and only
                                                                                                           only
                       10
                       10     some of
                              some of the
                                      the exclusionary
                                          exclusionary conduct
                                                       conduct alleged
                                                               alleged by
                                                                       by Rumble
                                                                          Rumble can
                                                                                 can be
                                                                                     be labeled
                                                                                        labeled accurately
                                                                                                accurately as
                                                                                                           as
                       11
                       11     tying allegations.
                              tying              As noted
                                    allegations. As noted above,
                                                          above, only
                                                                 only six
                                                                      six paragraphs
                                                                          paragraphs in
                                                                                     in the
                                                                                        the 200-paragraph
                                                                                            200-paragraph FAC
                                                                                                          FAC
                       12
                       12     even
                              even use
                                   use the
                                       the word
                                           word “tying.” FAC rlf
                                                "tying." FAC ¶¶ 27,
                                                                 27, 77,
                                                                     77, 169,
                                                                         169, 176,
                                                                              176, 186,
                                                                                   186, 188. Google’s attempt
                                                                                        188. Google's attempt
                       13
                       13     to recast
                              to recast these
                                        these allegations
                                              allegations as
                                                          as aa separate
                                                                separate Section
                                                                         Section 11 tying
                                                                                    tying claim fails.
                                                                                          claim fails.
                       14
                       14              Most of
                                       Most of the
                                               the allegations
                                                   allegations Google
                                                               Google seeks
                                                                      seeks to
                                                                            to dismiss
                                                                               dismiss and
                                                                                       and strike
                                                                                           strike as
                                                                                                  as inadequate
                                                                                                     inadequate
                       15
                       15     tying allegations
                              tying allegations concern
                                                concern exclusionary
                                                        exclusionary conduct
                                                                     conduct that
                                                                             that should
                                                                                  should not
                                                                                         not be
                                                                                             be labeled
                                                                                                labeled
                       16
                       16     exclusively
                              exclusively as
                                          as tying
                                             tying allegations, although tying
                                                   allegations, although tying is
                                                                               is part
                                                                                  part and
                                                                                       and parcel
                                                                                           parcel of
                                                                                                  of some
                                                                                                     some of
                                                                                                          of the
                                                                                                             the
                       17
                       17     exclusionary
                              exclusionary conduct
                                           conduct in
                                                   in support
                                                      support of
                                                              of the
                                                                 the Section
                                                                     Section 22 claim. The alleged
                                                                                claim. The alleged exclusionary
                                                                                                   exclusionary
                       18
                       18     conduct
                              conduct includes,
                                      includes, for
                                                for example,
                                                    example, revenue
                                                             revenue sharing
                                                                     sharing and
                                                                             and other
                                                                                 other financial
                                                                                       financial incentives
                                                                                                 incentives as
                                                                                                            as
                       19
                       19     well as
                              well as technological
                                      technological bundling
                                                    bundling and various agreements
                                                             and various agreements that
                                                                                    that are
                                                                                         are exclusionary
                                                                                             exclusionary
                       20
                       20     regardless of
                              regardless of whether
                                            whether they
                                                    they are
                                                         are labelled
                                                             labelled as,
                                                                      as, or
                                                                          or constitute,
                                                                             constitute, tying
                                                                                         tying agreements. See
                                                                                               agreements. See
                       21
                       21     FAC rlf
                              FAC ¶¶ 83-89,
                                      83-89, 137-139
                                             137-139 (describing various anticompetitive
                                                     (describing various anticompetitive agreements and
                                                                                         agreements and
                       22
                       22     technological bundling);
                              technological bundling); rif
                                                       ¶¶ 100-101
                                                           100-101 and Figure 66 (illustrating
                                                                   and Figure    (illustrating aa variety
                                                                                                  variety of
                                                                                                          of alleged
                                                                                                             alleged
                       23
                       23     exclusionary
                              exclusionary agreements
                                           agreements that
                                                      that exacerbated
                                                           exacerbated Google’s monopolization of
                                                                       Google's monopolization of the
                                                                                                  the online
                                                                                                      online
                       24
                       24     video platform
                              video platform market);
                                             market); rlf
                                                      ¶¶ 118-120,
                                                          118-120, 124-128 (describing revenue
                                                                   124-128 (describing revenue sharing
                                                                                               sharing
                       25
                       25     agreements that
                              agreements that lock
                                              lock up
                                                   up Google’s control of
                                                      Google's control of the
                                                                          the online
                                                                              online video
                                                                                     video platform
                                                                                           platform market);
                                                                                                    market);
                       26
                       26     ¶¶ 121-123
                              rif 121-123 (describing
                                          (describing impact
                                                      impact of
                                                             of Google’s mobile incentive
                                                                Google's mobile incentive agreements
                                                                                          agreements on
                                                                                                     on the
                                                                                                        the
                       27
                       27     online video
                              online video platform
                                           platform market);
                                                    market); and
                                                             and ¶¶ 164
                                                                    164 (alleging
                                                                        (alleging that
                                                                                  that Google’s preinstallation
                                                                                       Google's preinstallation
                       28
                       28     agreements and
                              agreements and revenue sharing agreements
                                             revenue sharing            work together
                                                             agreements work together as
                                                                                      as aa belt-and-suspenders
                                                                                            belt-and-suspenders
B URK E , W
BURKE,      ILLIAMS &
          WILLIAMS  &                                                                                  4:21-CV-00229-HSG
                                                                                                       4:21-CV-00229-HSG
   S ORENSEN , LLP
   SORENSEN,
  A TTORN E YS A
  ATTORNEYS
                LLP
               AT  LAW
                 T LAW        LA #4816-7656-8050
                              LA #4816-7656-8050 v1
                                                 vl
                                                                        -- 11
                                                                           11 --              PLAINTIFF’S OPPOSITION
                                                                                              PLAINTIFF'S OPPOSITION TO
                                                                                                                      TO
     L OS ANGELES
     LOS  A N G ELES                                                                      DEFENDANT’S PARTIAL
                                                                                          DEFENDANT'S PARTIAL MTD/MTS
                                                                                                                MTD/MTS
                               Case 4:21-cv-00229-HSG Document 41 Filed 07/14/21 Page 17 of 27



                         11   strategy for
                              strategy for driving
                                           driving searches to Google
                                                   searches to Google and
                                                                      and YouTube
                                                                          YouTube and away from
                                                                                  and away from competitors
                                                                                                competitors
                         22   such as
                              such as Rumble).
                                      Rumble).
                         33            Google’s motion also
                                       Google's motion also asserts
                                                            asserts that
                                                                    that the
                                                                         the limited
                                                                             limited allegations
                                                                                     allegations of
                                                                                                 of tying
                                                                                                    tying
                         4
                         4    arrangements should
                              arrangements should be
                                                  be stricken
                                                     stricken because they do
                                                              because they    not adequately
                                                                           do not adequately allege
                                                                                             allege the
                                                                                                    the coercion
                                                                                                        coercion
                         55   component
                              component of
                                        of aa formal
                                              formal Section
                                                     Section 11 tying
                                                                 tying claim. Google’s argument
                                                                       claim. Google's argument lacks
                                                                                                lacks merit
                                                                                                      merit for
                                                                                                            for
                         66   two independent
                              two independent reasons. First, as
                                              reasons. First, as aa matter
                                                                    matter of
                                                                           of substantive
                                                                              substantive antitrust
                                                                                          antitrust law,
                                                                                                    law, allegations
                                                                                                         allegations
                         77   of tying
                              of tying for
                                       for purposes
                                           purposes of
                                                    of aa Section
                                                          Section 2
                                                                  2 claim
                                                                    claim need
                                                                          need not
                                                                               not satisfy
                                                                                   satisfy all
                                                                                           all the
                                                                                               the elements
                                                                                                   elements of
                                                                                                            of tying
                                                                                                               tying
                         8
                         8    for
                              for purposes
                                  purposes of
                                           of aa Section
                                                 Section 11 tying
                                                            tying claim. Second, even
                                                                  claim. Second, even if
                                                                                      if that
                                                                                         that was
                                                                                              was not
                                                                                                  not the
                                                                                                      the law,
                                                                                                          law, the
                                                                                                               the
                         99   FAC adequately
                              FAC adequately alleges
                                             alleges coercion
                                                     coercion and
                                                              and the
                                                                  the basic elements of
                                                                      basic elements of tying
                                                                                        tying in
                                                                                              in relation to the
                                                                                                 relation to the
                       10
                       10     referenced tying
                              referenced tying arrangements.
                                               arrangements.
                       11
                       11              D. Allegations
                                       D. Allegations Of
                                                      Of Tying
                                                         Tying For Purposes Of
                                                               For Purposes Of A
                                                                               A Section
                                                                                 Section 22 Claim
                                                                                            Claim Need
                                                                                                  Need
                       12
                       12                     Not Satisfy
                                              Not Satisfy All
                                                          All The
                                                              The Elements
                                                                  Elements Of
                                                                           Of Tying
                                                                              Tying For
                                                                                    For Purposes
                                                                                        Purposes Of
                                                                                                 Of A
                                                                                                    A
                       13
                       13                     Section
                                              Section 11 Tying Claim
                                                         Tying Claim
                       14
                       14              In Tele
                                       In Tele Atlas
                                               Atlas NV
                                                     NV v.
                                                        v. NAVTEQ
                                                           NAVTEQ Corp., 2008 WL
                                                                  Corp., 2008 WL 4809441
                                                                                 4809441 (N.D. Cal., San
                                                                                         (N.D. Cal., San Jose
                                                                                                         Jose
                       15
                       15     Division), Judge
                              Division),       Whyte, in
                                         Judge Whyte, in denying
                                                         denying aa motion
                                                                    motion for
                                                                           for summary
                                                                               summary judgment, held that,
                                                                                       judgment, held that,
                       16
                       16     despite plaintiff’s
                              despite             failure to
                                      plaintiff's failure to prove
                                                             prove aa Section
                                                                      Section 11 tying
                                                                                 tying claim,
                                                                                       claim, the
                                                                                              the alleged
                                                                                                  alleged tying
                                                                                                          tying conduct
                                                                                                                conduct
                       17
                       17     reflected aa course
                              reflected    course of
                                                  of conduct
                                                     conduct intended
                                                             intended to
                                                                      to thwart
                                                                         thwart competition,
                                                                                competition, such
                                                                                             such that
                                                                                                  that plaintiff
                                                                                                       plaintiff
                       18
                       18     could
                              could therefore
                                    therefore rely
                                              rely on
                                                   on its
                                                      its tying
                                                          tying allegations
                                                                allegations to
                                                                             to support
                                                                                support its
                                                                                         its Section
                                                                                             Section 22claim. The case
                                                                                                       claim. The case
                       19
                       19     involved allegations
                              involved allegations that
                                                   that the
                                                        the defendant monopolized the
                                                            defendant monopolized the map
                                                                                      map data
                                                                                          data market
                                                                                               market by,
                                                                                                      by,
                       20
                       20     among other
                              among other things, using its
                                          things, using its 3D
                                                            3D patent
                                                               patent license
                                                                      license to
                                                                              to establish
                                                                                 establish de facto tying
                                                                                           de facto tying and
                                                                                                          and
                       21
                       21     exclusive
                              exclusive dealing
                                        dealing arrangements. As Judge
                                                arrangements. As Judge Whyte
                                                                       Whyte explained:
                                                                             explained:
                       22
                       22                       Tele Atlas
                                                Tele Atlas argues
                                                           argues that
                                                                  that it
                                                                       it may
                                                                          may rely
                                                                              rely on
                                                                                   on its
                                                                                      its allegations
                                                                                          allegations of
                                                                                                      of
                       23
                       23                       tying to
                                                tying to help
                                                         help establish
                                                              establish its section 22 claim,
                                                                        its section    claim, even
                                                                                              even if
                                                                                                   if they
                                                                                                      they
                       24
                       24                       cannot
                                                cannot separately
                                                       separately support
                                                                  support aa section
                                                                             section 11 claim. Tele Atlas
                                                                                        claim. Tele Atlas
                       25
                       25                       cites
                                                cites aa line
                                                         line of
                                                              of cases
                                                                 cases beginning
                                                                       beginning with
                                                                                 with Continental Ore Co.
                                                                                      Continental Ore Co. v.
                                                                                                          v.
                       26
                       26                       Union
                                                Union Carbide & Carbon
                                                      Carbide & Carbon Corp., 370 U.S.
                                                                       Corp., 370 U.S. 690
                                                                                       690 (1962),
                                                                                           (1962),
                       27
                       27                       which suggests
                                                which suggests that
                                                               that the
                                                                    the court
                                                                        court should
                                                                              should not
                                                                                     not “approach
                                                                                         "approach [the]
                                                                                                   [the]
                       28
                       28                       claims
                                                claims as
                                                       as if
                                                          if they
                                                             they [are]
                                                                  [are] completely
                                                                        completely separate
                                                                                   separate and
                                                                                            and unrelated
                                                                                                unrelated
B URK E , W
BURKE,      ILLIAMS &
          WILLIAMS  &                                                                                     4:21-CV-00229-HSG
                                                                                                          4:21-CV-00229-HSG
   S ORENSEN , LLP
   SORENSEN,
  A TTORN E YS A
  ATTORNEYS
                LLP
               AT  LAW
                 T LAW        LA #4816-7656-8050
                              LA #4816-7656-8050 v1
                                                 vl
                                                                            -- 12
                                                                               12 --             PLAINTIFF’S OPPOSITION
                                                                                                 PLAINTIFF'S OPPOSITION TO
                                                                                                                         TO
     L OS ANGELES
     LOS  A N G ELES                                                                         DEFENDANT’S PARTIAL
                                                                                             DEFENDANT'S PARTIAL MTD/MTS
                                                                                                                   MTD/MTS
                               Case 4:21-cv-00229-HSG Document 41 Filed 07/14/21 Page 18 of 27



                         11                     lawsuits.” 370
                                                lawsuits." 370 U.S.
                                                               U.S. at
                                                                    at 698-99.
                                                                       698-99. Instead,
                                                                               Instead, the
                                                                                        the court
                                                                                            court should
                                                                                                  should
                         22                     consider
                                                consider the
                                                         the defendant's
                                                             defendant's various
                                                                         various acts
                                                                                 acts and
                                                                                      and examine
                                                                                          examine them
                                                                                                  them
                         33                     collectively
                                                collectively for
                                                             for any
                                                                 any “synergistic
                                                                     "synergistic result.”
                                                                                  result." California
                                                                                           California
                         4
                         4                      Computer Products, Inc.
                                                Computer Products,      v. International
                                                                   Inc. v. International Business
                                                                                         Business
                         55                     Machines, Corp.,
                                                Machines,        613 F.2d
                                                          Corp., 613 F.2d 727, 746 (9th
                                                                          727, 746 (9th Cir. 1979).
                                                                                        Cir. 1979).
                         66                     NAVTEQ cites
                                                NAVTEQ cites various
                                                             various cases
                                                                     cases that
                                                                           that hint
                                                                                hint otherwise, but in
                                                                                     otherwise, but in
                         77                     fact,
                                                fact, the
                                                      the cases cited merely
                                                          cases cited merely suggest that where
                                                                             suggest that       the various
                                                                                          where the various
                         8
                         8                      allegedly anticompetitive
                                                allegedly anticompetitive acts
                                                                          acts are not anticompetitive
                                                                               are not anticompetitive and
                                                                                                       and
                         99                     produce no
                                                produce no anticompetitive
                                                           anticompetitive “synergy,”
                                                                           "synergy," summary
                                                                                      summary
                       10
                       10                       judgment is
                                                judgment is proper.
                                                            proper. E.g.,
                                                                    E.g., id. Accordingly, while
                                                                          id. Accordingly, while Tele
                                                                                                 Tele
                       11
                       11                       Atlas has
                                                Atlas has failed
                                                          failed to
                                                                 to produce
                                                                    produce evidence
                                                                            evidence sufficient
                                                                                     sufficient to
                                                                                                to support
                                                                                                   support
                       12
                       12                       its claims
                                                its claims that
                                                           that NAVTEQ's
                                                                NAVTEQ's patent
                                                                         patent licensing
                                                                                licensing violated
                                                                                          violated
                       13
                       13                       section 11 of
                                                section    of the
                                                              the Sherman
                                                                  Sherman Act,
                                                                          Act, its
                                                                               its tying
                                                                                   tying allegations are
                                                                                         allegations are
                       14
                       14                       similar to
                                                similar to its
                                                           its exclusive
                                                               exclusive dealing
                                                                         dealing allegations in that
                                                                                 allegations in that both
                                                                                                     both
                       15
                       15                       courses of conduct
                                                courses of conduct were
                                                                   were purportedly intended to
                                                                        purportedly intended to thwart
                                                                                                thwart
                       16
                       16                       Tele Atlas's
                                                Tele Atlas's entry into the
                                                             entry into     market for
                                                                        the market for North American
                                                                                       North American
                       17
                       17                       map data.
                                                map data. This
                                                          This suggests
                                                               suggests there
                                                                        there may
                                                                              may be
                                                                                  be some
                                                                                     some “synergy”
                                                                                          "synergy"
                       18
                       18                       between the
                                                between the two
                                                            two courses
                                                                courses of
                                                                        of conduct
                                                                           conduct making
                                                                                   making them
                                                                                          them
                       19
                       19                       appropriate for
                                                appropriate for the
                                                                the jury
                                                                    jury to
                                                                         to consider in concert.
                                                                            consider in concert.
                       20
                       20         at *23.
                              Id. at
                              Id.    *23.
                       21
                       21              In California
                                       In California Computer
                                                     Computer Products, the Ninth
                                                              Products, the Ninth Circuit
                                                                                  Circuit held
                                                                                          held that
                                                                                               that “even
                                                                                                    "even though
                                                                                                          though
                       22
                       22     the restraint
                              the           effected may
                                  restraint effected may be
                                                         be reasonable under s[ection]
                                                            reasonable under s[ection] 1, it may
                                                                                       1, it may constitute
                                                                                                 constitute an
                                                                                                            an
                       23
                       23     attempt to
                              attempt    monopolize forbidden
                                      to monopolize forbidden by s[ection] 22 if
                                                              by s[ection]    if aa specific
                                                                                    specific intent
                                                                                             intent to
                                                                                                    to monopolize
                                                                                                       monopolize
                       24
                       24     may be
                              may be shown.”
                                     shown." California
                                             California Computer
                                                        Computer Products,
                                                                 Products, Inc. v. Intl.
                                                                           Inc. v. Intl. Bus. Machines Corp.,
                                                                                         Bus. Machines Corp.,
                       25
                       25     613 F.2d 727,
                              613 F.2d      737 (9th
                                       727, 737 (9th Cir.
                                                     Cir. 1979)
                                                          1979) (quoting
                                                                (quoting United
                                                                         United States
                                                                                States v.
                                                                                       v. Columbia
                                                                                          Columbia Steel
                                                                                                   Steel Co.,
                                                                                                         Co.,
                       26
                       26     334 U.S.
                              334 U.S. 495,
                                       495, 531-32,
                                            531-32, 68
                                                    68 S.Ct.
                                                       S.Ct. 1107,
                                                             1107, 1126,
                                                                   1126, 92
                                                                         92 L.Ed.
                                                                            L.Ed. 1533
                                                                                  1533 (1948)).  Such intent
                                                                                        (1948)). Such intent is
                                                                                                             is
                       27
                       27     alleged in
                              alleged in the
                                         the FAC
                                             FAC (see,
                                                 (see, for example, Irlf
                                                       for example, ¶¶ 26,
                                                                         26, 27,
                                                                             27, 89,
                                                                                 89, 117).
                                                                                     117).
                       28
                       28              In U.S.
                                       In U.S. v.            the Court
                                                  Microsoft, the
                                               v. Microsoft,     Court of Appeals addressed
                                                                       of Appeals           the tying
                                                                                  addressed the tying allegations
                                                                                                      allegations
B URK E , W
BURKE,      ILLIAMS &
          WILLIAMS  &                                                                                    4:21-CV-00229-HSG
                                                                                                         4:21-CV-00229-HSG
   S ORENSEN , LLP
   SORENSEN,
  A TTORN E YS A
  ATTORNEYS
                LLP
               AT  LAW
                 T LAW        LA #4816-7656-8050
                              LA #4816-7656-8050 v1
                                                 vl
                                                                            -- 13
                                                                               13 --            PLAINTIFF’S OPPOSITION
                                                                                                PLAINTIFF'S OPPOSITION TO
                                                                                                                        TO
     L OS ANGELES
     LOS  A N G ELES                                                                        DEFENDANT’S PARTIAL
                                                                                            DEFENDANT'S PARTIAL MTD/MTS
                                                                                                                  MTD/MTS
                               Case 4:21-cv-00229-HSG Document 41 Filed 07/14/21 Page 19 of 27



                         11   against Microsoft.
                              against             In that
                                      Microsoft. In   that case,
                                                           case, the
                                                                 the Internet
                                                                     Internet Explorer
                                                                              Explorer web
                                                                                       web browser
                                                                                           browser was
                                                                                                   was the
                                                                                                       the “tied”
                                                                                                           "tied"
                         22   product and
                              product and the
                                          the Microsoft
                                              Microsoft operating
                                                        operating system
                                                                  system was
                                                                         was the
                                                                             the “tying” product. U.S.
                                                                                 "tying" product. U.S. v.
                                                                                                       v.
                         33              253 F.
                              Microsoft, 253
                              Microsoft,     F. 3d
                                                3d 34,
                                                   34, 84-85
                                                       84-85 (D.C. Cir. 2001).
                                                             (D.C. Cir.        The District
                                                                        2001). The District Court
                                                                                            Court and
                                                                                                  and the
                                                                                                      the Court
                                                                                                          Court
                         4
                         4    of Appeals
                              of Appeals found
                                         found that
                                               that the
                                                    the tying
                                                        tying conduct
                                                              conduct violated
                                                                      violated Section
                                                                               Section 22 (id.
                                                                                          (id. at
                                                                                               at 58-59)
                                                                                                  58-59) and the
                                                                                                         and the
                         55   Court of
                              Court    Appeals remanded
                                    of Appeals remanded to
                                                        to the District Court
                                                           the District Court to
                                                                              to determine
                                                                                 determine whether
                                                                                           whether the
                                                                                                   the same
                                                                                                       same
                         66   conduct violated Section
                              conduct violated Section 11 (id.
                                                          (id. at
                                                               at 95-96). This further
                                                                  95-96). This  further demonstrates
                                                                                        demonstrates that
                                                                                                     that tying
                                                                                                          tying
                         77   conduct
                              conduct that may not
                                      that may not be
                                                   be actionable
                                                      actionable or
                                                                 or alleged under Section
                                                                    alleged under Section 11 may
                                                                                             may nonetheless
                                                                                                 nonetheless be
                                                                                                             be
                         8
                         8    sufficient to
                              sufficient to create
                                            create liability
                                                   liability under
                                                             under Section
                                                                   Section 2,
                                                                           2, as
                                                                              as is
                                                                                 is alleged
                                                                                    alleged in
                                                                                             in the
                                                                                                 the FAC. Further, in
                                                                                                     FAC. Further, in
                         99              although Microsoft’s
                              Microsoft, although
                              Microsoft,                      exclusive dealing
                                                  Microsoft's exclusive dealing arrangements
                                                                                arrangements did
                                                                                             did not
                                                                                                 not violate
                                                                                                     violate
                       10
                       10     Section
                              Section 1,
                                      1, that
                                         that did
                                              did not
                                                  not eliminate liability for
                                                      eliminate liability for the
                                                                              the same
                                                                                  same arrangements
                                                                                       arrangements under
                                                                                                    under Section
                                                                                                          Section
                       11
                       11     2. Id.
                              2.     at 70.
                                 Id. at     The same
                                        70. The same principle
                                                     principle applies
                                                               applies to tying arrangements
                                                                       to tying arrangements (id. at 58-59),
                                                                                             (id. at 58-59), as
                                                                                                             as also
                                                                                                                also
                       12
                       12     reflected in
                              reflected in Tele
                                           Tele Atlas. In those
                                                Atlas. In those cases, as in
                                                                cases, as in the
                                                                             the FAC,
                                                                                 FAC, it
                                                                                      it was alleged that
                                                                                         was alleged that aa
                       13
                       13     monopolist engaged
                              monopolist engaged in
                                                 in aa variety
                                                       variety of
                                                               of exclusionary
                                                                  exclusionary conduct that closed
                                                                               conduct that closed to
                                                                                                   to its
                                                                                                      its rivals
                                                                                                          rivals
                       14
                       14     opportunities in
                              opportunities in aa particular
                                                  particular market
                                                             market dominated
                                                                    dominated by
                                                                              by the
                                                                                 the monopolist
                                                                                     monopolist and
                                                                                                and the
                                                                                                    the types
                                                                                                        types of
                                                                                                              of
                       15
                       15     exclusionary
                              exclusionary conduct
                                           conduct at issue in
                                                   at issue in that
                                                               that case were similar
                                                                    case were similar in
                                                                                      in many
                                                                                         many respects to the
                                                                                              respects to the
                       16
                       16     forms
                              forms of
                                    of exclusionary
                                       exclusionary conduct
                                                    conduct alleged
                                                            alleged here.
                                                                    here.
                       17
                       17              The Third
                                       The Third Circuit
                                                 Circuit reached
                                                         reached aa similar
                                                                    similar conclusion in LePage's
                                                                            conclusion in LePage’s Inc.
                                                                                                   Inc. v.
                                                                                                        v. 3M, 324
                                                                                                           3M, 324
                       18
                       18     F.3d 141
                              F.3d 141 (3d
                                       (3d Cir.
                                           Cir. 2003). In that
                                                2003). In that case,
                                                               case, the
                                                                     the plaintiff,
                                                                         plaintiff, LePage's,
                                                                                    LePage’s, claimed
                                                                                              claimed that
                                                                                                      that 3M
                                                                                                           3M had
                                                                                                              had
                       19
                       19     monopoly power
                              monopoly       in the
                                       power in the transparent
                                                    transparent tape market (Scotch
                                                                tape market (Scotch tape) which harmed
                                                                                    tape) which harmed
                       20
                       20     LePage’s ability
                              LePage's ability to
                                               to compete
                                                  compete in
                                                          in the
                                                             the market
                                                                 market for
                                                                        for private
                                                                            private label
                                                                                    label transparent
                                                                                          transparent tape.
                                                                                                      tape. Id. at
                                                                                                            Id. at
                       21
                       21     144, 147.
                              144,      LePage’salleged
                                   147. LePage's allegedthat
                                                         that 3M
                                                              3M engaged
                                                                 engaged in
                                                                          in various
                                                                             various types
                                                                                     types of
                                                                                           of exclusionary
                                                                                              exclusionary
                       22
                       22     conduct
                              conduct to
                                      to block
                                         block private label competition
                                               private label competition (which
                                                                         (which had
                                                                                had been
                                                                                    been expanding
                                                                                         expanding with
                                                                                                   with the
                                                                                                        the
                       23
                       23     growth of
                              growth of office superstores such
                                        office superstores such as Staples and
                                                                as Staples and Office
                                                                               Office Depot).
                                                                                      Depot). Id. at 144.
                                                                                              Id. at 144.
                       24
                       24     LePage’s alleged
                              LePage's alleged monopoly
                                               monopoly leveraging
                                                        leveraging from
                                                                   from the
                                                                        the branded
                                                                            branded transparent
                                                                                    transparent tape
                                                                                                tape market
                                                                                                     market to
                                                                                                            to
                       25
                       25     the private
                              the private label
                                          label transparent
                                                transparent tape
                                                             tape market. LePage’s also
                                                                  market. LePage's also alleged
                                                                                        alleged aa variety
                                                                                                   variety of
                                                                                                           of
                       26
                       26     exclusionary
                              exclusionary conduct, including bundled
                                           conduct, including bundled rebates, promotional payments
                                                                      rebates, promotional payments and
                                                                                                    and
                       27
                       27     incentives and
                              incentives and exclusive
                                             exclusive dealing
                                                       dealing arrangements. LePage’s alleged
                                                               arrangements. LePage's alleged that
                                                                                              that all
                                                                                                   all of
                                                                                                       of that
                                                                                                          that
                       28
                       28     conduct
                              conduct was
                                      was part
                                          part of
                                               of 3M’s willful acquisition
                                                  3M's willful acquisition or
                                                                           or maintenance
                                                                              maintenance of
                                                                                          of monopoly
                                                                                             monopoly power
                                                                                                      power in
                                                                                                            in
B URK E , W
BURKE,      ILLIAMS &
          WILLIAMS  &                                                                                 4:21-CV-00229-HSG
                                                                                                      4:21-CV-00229-HSG
   S ORENSEN , LLP
   SORENSEN,
  A TTORN E YS A
  ATTORNEYS
                LLP
               AT  LAW
                 T LAW        LA #4816-7656-8050
                              LA #4816-7656-8050 v1
                                                 vl
                                                                        -- 14
                                                                           14 --             PLAINTIFF’S OPPOSITION
                                                                                             PLAINTIFF'S OPPOSITION TO
                                                                                                                     TO
     L OS ANGELES
     LOS  A N G ELES                                                                     DEFENDANT’S PARTIAL
                                                                                         DEFENDANT'S PARTIAL MTD/MTS
                                                                                                               MTD/MTS
                                  Case 4:21-cv-00229-HSG Document 41 Filed 07/14/21 Page 20 of 27



                         11   the private
                              the private label
                                          label transparent
                                                transparent tape
                                                            tape market. After reviewing
                                                                 market. After reviewing the
                                                                                         the history
                                                                                             history of
                                                                                                     of Supreme
                                                                                                        Supreme
                         22   Court
                              Court Section
                                    Section 22 jurisprudence (id. at
                                               jurisprudence (id. at 146-151),
                                                                     146-151), the
                                                                               the Court noted that
                                                                                   Court noted that anticompetitive
                                                                                                    anticompetitive
                         33   conduct
                              conduct in
                                      in support
                                         support of
                                                 of aa Section
                                                       Section 22 claim
                                                                  claim can
                                                                        can take
                                                                            take many
                                                                                 many forms
                                                                                      forms and
                                                                                            and that
                                                                                                that aa plaintiff’s
                                                                                                        plaintiff's
                         4
                         4    failure
                              failure to
                                      to prove
                                         prove aa Section
                                                  Section 11 violation
                                                             violation does
                                                                       does not
                                                                            not preclude
                                                                                preclude aa plaintiff
                                                                                            plaintiff from
                                                                                                      from relying
                                                                                                           relying on
                                                                                                                   on
                         55   the same
                              the      conduct in
                                  same conduct in support
                                                  support of
                                                          of aa Section
                                                                Section 22 claim.
                                                                           claim. Id. at 157-159
                                                                                  Id. at 157-159 and
                                                                                                 and note
                                                                                                     note 10. The
                                                                                                          10. The
                         66   Court
                              Court held
                                    held specifically
                                         specifically that
                                                      that the
                                                           the plaintiff’s loss on
                                                               plaintiff's loss on its
                                                                                   its Section
                                                                                       Section 11 exclusive
                                                                                                  exclusive dealing
                                                                                                            dealing
                         77   claim
                              claim did
                                    did not
                                        not preclude
                                            preclude use
                                                     use of
                                                         of exclusive
                                                            exclusive dealing
                                                                      dealing allegations
                                                                              allegations in
                                                                                          in support
                                                                                             support of
                                                                                                     of plaintiff’s
                                                                                                        plaintiff's
                         8
                         8    Section
                              Section 22 monopolization
                                         monopolization claim.
                                                        claim. Id.
                                                               Id.
                         99            Accordingly, various
                                       Accordingly, various forms
                                                            forms of
                                                                  of exclusionary conduct can
                                                                     exclusionary conduct     sustain aa verdict
                                                                                          can sustain    verdict
                       10
                       10     under Section
                              under Section 22 even if the
                                               even if the allegations
                                                           allegations do not establish
                                                                       do not establish aa separate
                                                                                           separate claim
                                                                                                    claim under
                                                                                                          under
                       11
                       11     Section
                              Section 1. The allegations
                                      1. The allegations in
                                                          in this
                                                             this case
                                                                  case describe
                                                                       describe agreements
                                                                                agreements that
                                                                                           that are
                                                                                                are exclusionary
                                                                                                    exclusionary
                       12
                       12     even
                              even if
                                   if those
                                      those agreements
                                            agreements are not labeled
                                                       are not labeled as or considered
                                                                       as or considered to
                                                                                        to be
                                                                                           be tying agreements.22
                                                                                              tying agreements.
                       13
                       13              E. Although
                                       E.  AlthoughNot
                                                   NotRequired
                                                       RequiredFor
                                                               For Section
                                                                   Section 22 Purposes,
                                                                              Purposes, The
                                                                                        The FAC
                                                                                            FAC
                       14
                       14                    Adequately Alleges
                                             Adequately Alleges Coercion
                                                                Coercion In Relation To
                                                                         In Relation To The
                                                                                        The Alleged
                                                                                            Alleged
                       15
                       15                    Tying
                                             Tying Arrangements
                                                   Arrangements
                       16
                       16              There are
                                       There     four elements
                                             are four elements to
                                                               to aa per
                                                                     per se
                                                                         se tying
                                                                            tying violation:
                                                                                  violation: (1)
                                                                                             (1) the
                                                                                                 the tying
                                                                                                     tying and
                                                                                                           and tied
                                                                                                               tied
                       17
                       17     goods are
                              goods are two
                                        two separate
                                            separate products;
                                                     products; (2)
                                                               (2) the
                                                                   the defendant
                                                                       defendant has
                                                                                 has market
                                                                                     market power in the
                                                                                            power in the tying
                                                                                                         tying
                       18
                       18     product market;
                              product market; (3)
                                              (3) the
                                                  the defendant
                                                      defendant affords
                                                                affords consumers
                                                                        consumers no
                                                                                  no choice but to
                                                                                     choice but to purchase the
                                                                                                   purchase the
                       19
                       19
                              2
                                 As
                                 As noted
                                    noted in in the
                                                the Summary
                                                      Summary of    of Allegations
                                                                       Allegations above,
                                                                                      above, thethe alleged
                                                                                                     alleged exclusionary
                                                                                                              exclusionary conduct
                                                                                                                              conduct includes:     FAC
                                                                                                                                         includes: FAC
                       20
                              2
                       20     ¶¶ 75
                                 75 (Google
                                     (Google taking       steps to
                                                 taking steps     to ensure
                                                                     ensure that   its ability
                                                                             that its  ability to   self-preference its
                                                                                                 to self-preference   its YouTube
                                                                                                                          YouTube videovideo platform
                                                                                                                                              platform
                               would not
                              would    not be
                                            be adversely
                                                 adversely affected);
                                                              affected);¶¶76  76(preinstallation
                                                                                  (preinstallationagreements);
                                                                                                       agreements);¶¶I 83-89,
                                                                                                                          83-89, 137-139
                                                                                                                                   137-139
                       21
                       21      (describing various
                               (describing    various anticompetitive
                                                         anticompetitiveagreements
                                                                              agreementsand   andtechnological
                                                                                                    technologicalbundling);
                                                                                                                     bundling);¶¶I 100-101
                                                                                                                                     100-101 andand
                               Figure 66 (illustrating
                               Figure     (illustrating alleged
                                                           alleged exclusionary
                                                                     exclusionary agreements
                                                                                      agreements that that exacerbated
                                                                                                            exacerbated Google’s      monopolization
                                                                                                                           Google's monopolization
                       22
                       22      of the
                               of the online
                                      online video
                                                video platform
                                                        platform market);
                                                                     market); 'Irlf
                                                                                ¶¶ 109-117
                                                                                     109-117(describing
                                                                                                 (describingcoercive,
                                                                                                               coercive,“no"no choice”
                                                                                                                                choice" operation
                                                                                                                                          operation of
                                                                                                                                                     of
                               Google’s mobile
                               Google's    mobile application
                                                      application distribution
                                                                     distribution agreements);
                                                                                     agreements);¶¶       118-120,124-128
                                                                                                       I 118-120,    124-128 (describing
                                                                                                                                (describing revenue
                                                                                                                                              revenue
                       23
                       23      sharing agreements
                               sharing  agreements that  that lock
                                                               lock upup Google’s     control of
                                                                         Google's control       of the
                                                                                                   the online
                                                                                                        online video
                                                                                                                video platform
                                                                                                                        platform market);
                                                                                                                                    market); ¶¶  121-
                                                                                                                                              In 121-
                               123 (describing
                               123  (describing impact
                                                    impact of of Google’s    mobile incentive
                                                                  Google's mobile       incentive agreements
                                                                                                     agreements on on the
                                                                                                                       the online
                                                                                                                            online video
                                                                                                                                    video platform
                                                                                                                                           platform
                       24
                       24      market); ¶¶
                               market);       149-155and
                                          I 149-155       andFigure
                                                                Figure 77 (alleging
                                                                           (alleging and
                                                                                       and illustrating
                                                                                             illustrating howhow Google’s     [cont’d next
                                                                                                                  Google's [cont'd      next page]
                                                                                                                                             page]
                               preinstallation agreements
                              preinstallation     agreements present
                                                                   present phone
                                                                            phone manufacturers
                                                                                     manufacturers with with an
                                                                                                              an all-or-nothing
                                                                                                                 all-or-nothing choice,
                                                                                                                                    choice,
                       25
                       25      conditioning the
                               conditioning          distribution of
                                                the distribution     of the  must-have Google
                                                                        the must-have       Google Play
                                                                                                      Play and
                                                                                                            and Google
                                                                                                                 Google Play
                                                                                                                           Play Services
                                                                                                                                 Services or   GPS on
                                                                                                                                            or GPS  on
                               the distribution,
                               the distribution, preferred
                                                     preferred placement
                                                                  placement andand non-deletion
                                                                                     non-deletion of  of other
                                                                                                         other Google
                                                                                                                Google apps,
                                                                                                                          apps, such
                                                                                                                                 such as
                                                                                                                                       as YouTube);
                                                                                                                                           YouTube);
                       26
                       26     I¶¶109-117
                                  109-117(describing
                                              (describingpressure
                                                              pressureon onmobile
                                                                             mobilephone
                                                                                       phone manufacturers
                                                                                                manufacturers to  to obtain
                                                                                                                     obtain certain
                                                                                                                              certain "must
                                                                                                                                       “must have”
                                                                                                                                               have"
                               and "gotta-have"
                               and  “gotta-have” Google
                                                      Google apps);
                                                                 apps); ¶¶ 164
                                                                           164 (alleging
                                                                                 (alleging that
                                                                                             that Google’s     preinstallation agreements
                                                                                                   Google's preinstallation      agreements andand
                       27
                       27      revenue sharing
                               revenue   sharing agreements
                                                     agreements work work together
                                                                           together as as aa belt-and-suspenders
                                                                                             belt-and-suspenders strategy        for driving
                                                                                                                      strategy for   driving searches
                                                                                                                                              searches
                               to Google
                               to Google andand YouTube
                                                  YouTube and   and away
                                                                     away from
                                                                            from competitors
                                                                                    competitors suchsuch asas Rumble).
                                                                                                              Rumble). AllAll of
                                                                                                                               of these
                                                                                                                                   these allegations
                                                                                                                                         allegations are
                                                                                                                                                      are
                       28
                       28      relevant to
                               relevant      the claim
                                         to the    claim of   monopolizing or
                                                           of monopolizing          attempting to
                                                                                or attempting         monopolize the
                                                                                                   to monopolize          video platform
                                                                                                                     the video    platform market.
                                                                                                                                            market.
B URK E , W
BURKE,      ILLIAMS &
          WILLIAMS  &                                                                                                      4:21-CV-00229-HSG
                                                                                                                           4:21-CV-00229-HSG
   S ORENSEN , LLP
   SORENSEN,
  A TTORN E YS A
  ATTORNEYS
                LLP
               AT  LAW
                 T LAW        LA #4816-7656-8050
                              LA #4816-7656-8050 v1
                                                 vl
                                                                                       -- 15
                                                                                          15 --                   PLAINTIFF’S OPPOSITION
                                                                                                                  PLAINTIFF'S OPPOSITION TO
                                                                                                                                          TO
     L OS ANGELES
     LOS  A N G ELES                                                                                          DEFENDANT’S PARTIAL
                                                                                                              DEFENDANT'S PARTIAL MTD/MTS
                                                                                                                                    MTD/MTS
                               Case 4:21-cv-00229-HSG Document 41 Filed 07/14/21 Page 21 of 27



                         11   tied product
                              tied         from it;
                                   product from it; and (4) the
                                                    and (4) the tying
                                                                tying arrangement
                                                                      arrangement forecloses
                                                                                  forecloses aa substantial
                                                                                                substantial volume
                                                                                                            volume
                         22   of commerce.
                              of commerce. Eastman
                                           Eastman Kodak
                                                   Kodak Co. v. Image
                                                         Co. v. Image Tech.
                                                                      Tech. Servs., Inc., 504
                                                                            Servs., Inc., 504 U.S. 451, 461-
                                                                                              U.S. 451, 461-
                         33   62
                              62 (1992). The third
                                 (1992). The  third element
                                                    element is
                                                            is what
                                                               what Google
                                                                    Google presumably
                                                                           presumably refers
                                                                                      refers to
                                                                                             to as
                                                                                                as “coercion.”
                                                                                                   "coercion."
                         4
                         4             Rumble’s FAC adequately
                                       Rumble's FAC adequately alleges
                                                               alleges that
                                                                       that Google’s contractual arrangements
                                                                            Google's contractual arrangements
                         55   and other
                              and other dealings
                                        dealings with mobile phone
                                                 with mobile       manufacturers have
                                                             phone manufacturers have put
                                                                                      put those
                                                                                          those manufacturers
                                                                                                manufacturers
                         66   in aa position
                              in    position where, as aa practical
                                             where, as    practical and business matter,
                                                                    and business matter, they
                                                                                         they have
                                                                                              have no
                                                                                                   no choice
                                                                                                      choice but
                                                                                                             but to
                                                                                                                 to
                         77   grant Google
                              grant Google and
                                           and YouTube
                                               YouTube prominence
                                                       prominence and
                                                                  and default
                                                                      default positions. Such an
                                                                              positions. Such an “all or
                                                                                                 "all or
                         8
                         8    nothing choice”
                              nothing choice" constitutes
                                              constitutes coercion
                                                          coercion for
                                                                   for Section
                                                                       Section 11 tying
                                                                                   tying purposes. In Moore
                                                                                         purposes. In Moore v.
                                                                                                            v. Jas.
                                                                                                               Jas.
                         99   H. Matthews
                              H. Matthews &
                                          & Co., the Ninth
                                            Co., the Ninth Circuit
                                                           Circuit held
                                                                   held that
                                                                        that although
                                                                             although “some cases in
                                                                                      "some cases in other
                                                                                                     other
                       10
                       10     circuits
                              circuits have
                                       have required
                                            required aa showing
                                                        showing of
                                                                of actual
                                                                   actual coercion”
                                                                          coercion" “our reading of
                                                                                    "our reading of the
                                                                                                    the Supreme
                                                                                                        Supreme
                       11
                       11     Court's opinions
                              Court's          supports the
                                      opinions supports the view
                                                            view that
                                                                 that coercion
                                                                      coercion may
                                                                               may be
                                                                                   be implied
                                                                                      implied from
                                                                                              from aa showing
                                                                                                      showing
                       12
                       12     that an
                              that an appreciable
                                      appreciable number
                                                  number of
                                                         of buyers have accepted
                                                            buyers have accepted burdensome
                                                                                 burdensome terms,
                                                                                            terms, such
                                                                                                   such as
                                                                                                        as
                       13
                       13     aa tie-in,
                                 tie-in, and
                                         and there
                                             there exists
                                                   exists sufficient
                                                          sufficient economic power in
                                                                     economic power in the
                                                                                       the tying
                                                                                           tying product
                                                                                                 product market
                                                                                                         market .. ..
                       14
                       14     .”. 550
                              .".  550F.2d
                                      F.2d 1207,
                                           1207, 1216-17
                                                 1216-17 (9th
                                                         (9th Cir.
                                                              Cir. 1977).
                                                                   1977). As
                                                                          As pointed
                                                                             pointed out
                                                                                     out above,
                                                                                         above, the
                                                                                                the FAC
                                                                                                    FAC
                       15
                       15     includes such
                              includes such allegations.
                                            allegations.
                       16
                       16              Google
                                       Google also
                                              also argues
                                                   argues that
                                                          that Rumble
                                                               Rumble fails
                                                                      fails to
                                                                            to allege
                                                                               allege that
                                                                                      that its
                                                                                           its video
                                                                                               video sharing
                                                                                                     sharing platform
                                                                                                             platform
                       17
                       17     is aa desirable
                              is    desirable substitute
                                              substitute in
                                                         in its specialized area
                                                            its specialized      or is
                                                                            area or is worthy
                                                                                       worthy of
                                                                                              of placement
                                                                                                 placement on
                                                                                                           on Android
                                                                                                              Android
                       18
                       18     phones. That
                              phones. That disregards
                                           disregards the
                                                      the allegations
                                                          allegations concerning
                                                                      concerning Rumble’s unique features
                                                                                 Rumble's unique features and
                                                                                                          and
                       19
                       19     attributes in
                              attributes in its
                                            its specialized
                                                specialized area
                                                            area of
                                                                 of online
                                                                    online video
                                                                           video sharing
                                                                                 sharing and
                                                                                         and viewing
                                                                                             viewing service.  FAC
                                                                                                      service. FAC
                       20
                       20     ¶¶ 7-8,
                              Irlf 7-8,14-24.
                                        14-24. There
                                               There is
                                                     is no
                                                        no need
                                                           need for
                                                                for Rumble
                                                                    Rumble to
                                                                           to allege
                                                                              allege that
                                                                                     that has
                                                                                          has the
                                                                                              the breadth
                                                                                                  breadth or
                                                                                                          or
                       21
                       21     dominance of
                              dominance of YouTube. Rather, Rumble
                                           YouTube. Rather, Rumble adequately
                                                                   adequately alleges
                                                                              alleges that
                                                                                      that it
                                                                                           it warrants
                                                                                              warrants aa shelf
                                                                                                          shelf
                       22
                       22     position as
                              position as aa mobile
                                             mobile application
                                                    application option,
                                                                option, but
                                                                        but that
                                                                            that Google’s conduct has
                                                                                 Google's conduct has squelched
                                                                                                      squelched
                       23
                       23     any incentive
                              any incentive for
                                            for mobile
                                                mobile phone
                                                       phone manufacturers
                                                             manufacturers to
                                                                           to open
                                                                              open up
                                                                                   up such
                                                                                      such aa shelf
                                                                                              shelf position to aa
                                                                                                    position to
                       24
                       24     competitor
                              competitor of
                                         of aa Google
                                               Google specialized
                                                      specialized (or vertical) search
                                                                  (or vertical)        application.
                                                                                search application.
                       25
                       25              F.  AllegationsOf
                                       F. Allegations OfExclusionary
                                                         ExclusionaryConduct
                                                                     Conduct Should
                                                                             Should Be
                                                                                    Be Considered
                                                                                       Considered In
                                                                                                  In
                       26
                       26                    Combination, And
                                             Combination, And Not Parsed In
                                                              Not Parsed In The
                                                                            The Way
                                                                                Way Google
                                                                                    Google Has
                                                                                           Has Advocated
                                                                                               Advocated
                       27
                       27              The FAC
                                       The FAC explains
                                               explains that
                                                        that Google used aa variety
                                                             Google used    variety of
                                                                                    of tactics
                                                                                       tactics to
                                                                                               to achieve monopoly
                                                                                                  achieve monopoly
                       28
                       28     power in
                              power in the
                                       the online
                                           online video
                                                  video platform
                                                        platform market. Those tactics
                                                                 market. Those tactics included
                                                                                       included (1)
                                                                                                (1) self-
                                                                                                    self-
B URK E , W
BURKE,      ILLIAMS &
          WILLIAMS  &                                                                                 4:21-CV-00229-HSG
                                                                                                      4:21-CV-00229-HSG
   S ORENSEN , LLP
   SORENSEN,
  A TTORN E YS A
  ATTORNEYS
                LLP
               AT  LAW
                 T LAW        LA #4816-7656-8050
                              LA #4816-7656-8050 v1
                                                 vl
                                                                        -- 16
                                                                           16 --             PLAINTIFF’S OPPOSITION
                                                                                             PLAINTIFF'S OPPOSITION TO
                                                                                                                     TO
     L OS ANGELES
     LOS  A N G ELES                                                                     DEFENDANT’S PARTIAL
                                                                                         DEFENDANT'S PARTIAL MTD/MTS
                                                                                                               MTD/MTS
                               Case 4:21-cv-00229-HSG Document 41 Filed 07/14/21 Page 22 of 27



                         11   preferencing YouTube
                              preferencing         in Google
                                           YouTube in        video search
                                                      Google video search results and strengthening
                                                                          results and               its self-
                                                                                      strengthening its self-
                         22   preferencing capacity
                              preferencing capacity by
                                                    by (2) leveraging its
                                                       (2) leveraging its monopoly
                                                                          monopoly power in general
                                                                                   power in general search and
                                                                                                    search and
                         33   (3) engaging
                              (3) engaging in
                                           in aa variety
                                                 variety of
                                                         of additional
                                                            additional exclusionary
                                                                       exclusionary tactics to strengthen
                                                                                    tactics to strengthen its
                                                                                                          its self-
                                                                                                              self-
                         4
                         4    preferencing capacity
                              preferencing capacity and online video
                                                    and online video platform
                                                                     platform dominance in the
                                                                              dominance in the realm
                                                                                               realm of
                                                                                                     of mobile
                                                                                                        mobile
                         55   device searches.
                              device           The FAC
                                     searches. The FAC alleges
                                                       alleges that
                                                                that Google
                                                                     Google pursued
                                                                            pursued those
                                                                                    those tactics
                                                                                          tactics as
                                                                                                  as aa part
                                                                                                        part of
                                                                                                             of aa
                         66   coordinated
                              coordinated and
                                          and combined monopolization strategy.
                                              combined monopolization strategy. See
                                                                                See for example, FAC
                                                                                    for example, FACIrlf
                                                                                                     ¶¶ 26-
                                                                                                         26-
                         77   27.
                              27.
                         8
                         8             As aa matter
                                       As    matter of
                                                    of law,
                                                       law, it
                                                            it is
                                                               is improper
                                                                  improper to isolate forms
                                                                           to isolate forms of
                                                                                            of exclusionary
                                                                                               exclusionary conduct
                                                                                                            conduct
                         99   that operate
                              that         in combination
                                   operate in             to monopolize
                                              combination to monopolize aa market,
                                                                           market, which is precisely
                                                                                   which is precisely what
                                                                                                      what
                       10
                       10     Google
                              Google attempts
                                     attempts to
                                              to do. As the
                                                 do. As the Supreme
                                                            Supreme Court
                                                                    Court held
                                                                          held in
                                                                               in Continental Ore Company
                                                                                  Continental Ore Company v.
                                                                                                          v.
                       11
                       11     Union
                              Union Carbide & Carbon
                                    Carbide & Carbon Corporation, in Sherman
                                                     Corporation, in Sherman Act
                                                                             Act cases
                                                                                 cases “plaintiffs should be
                                                                                       "plaintiffs should be
                       12
                       12     given the
                              given     full benefit
                                    the full benefit of
                                                     of their
                                                        their proof without compartmentalizing
                                                              proof without compartmentalizing the various factual
                                                                                               the various factual
                       13
                       13     components
                              components and
                                         and wiping
                                             wiping the
                                                    the slate
                                                        slate clean
                                                              clean after
                                                                    after scrutiny
                                                                          scrutiny of
                                                                                   of each.”
                                                                                      each." 370
                                                                                             370 U.S. 690, 699
                                                                                                 U.S. 690, 699
                       14
                       14     (1962). In
                              (1962). In Tele Atlas, Judge
                                         Tele Atlas, Judge Whyte, citing Continental
                                                           Whyte, citing Continental Ore, held that
                                                                                     Ore, held that courts
                                                                                                    courts should
                                                                                                           should
                       15
                       15     avoid categorization
                              avoid categorization and
                                                   and separation
                                                       separation of
                                                                  of exclusionary
                                                                     exclusionary conduct
                                                                                  conduct and
                                                                                          and should
                                                                                              should consider
                                                                                                     consider
                       16
                       16     the combined
                              the combined conduct
                                           conduct as
                                                   as aa whole. He noted
                                                         whole. He noted that
                                                                         that there
                                                                              there was
                                                                                    was aa synergy
                                                                                           synergy between
                                                                                                   between the
                                                                                                           the
                       17
                       17     courses
                              courses of
                                      of conduct
                                         conduct that
                                                 that the
                                                      the jury
                                                          jury should
                                                               should “consider
                                                                      "consider in
                                                                                in concert.”
                                                                                   concert." Tele
                                                                                             Tele Atlas, 2008 WL
                                                                                                  Atlas, 2008 WL
                       18
                       18     4809441 at
                              4809441 at *23.
                                         *23.
                       19
                       19              In Microsoft,
                                       In            the District
                                          Microsoft, the District Court
                                                                  Court addressed
                                                                        addressed aa variety
                                                                                     variety of
                                                                                             of exclusionary
                                                                                                exclusionary acts and
                                                                                                             acts and
                       20
                       20     Microsoft’s course
                              Microsoft's course of
                                                 of conduct
                                                    conduct as
                                                            as aa whole,
                                                                  whole, relying
                                                                         relying on
                                                                                 on Continental
                                                                                    Continental Ore. Microsoft,
                                                                                                Ore. Microsoft,
                       21
                       21     253 F.3d
                              253 F.3d at
                                       at 78. The Court
                                          78. The Court of
                                                        of Appeals
                                                           Appeals accepted
                                                                   accepted that
                                                                            that approach
                                                                                 approach because
                                                                                          because the
                                                                                                  the District
                                                                                                      District
                       22
                       22     Court
                              Court had
                                    had made
                                        made broad
                                             broad conclusions
                                                   conclusions concerning
                                                               concerning Microsoft’s conduct generally
                                                                          Microsoft's conduct generally and
                                                                                                        and
                       23
                       23     the case
                              the case did
                                       did not
                                           not present
                                               present aa situation
                                                          situation in
                                                                    in which certain acts
                                                                       which certain acts considered
                                                                                          considered in
                                                                                                     in isolation
                                                                                                        isolation
                       24
                       24     harmed competition
                              harmed competition only
                                                 only slightly
                                                      slightly but
                                                               but were significant when
                                                                   were significant when considered
                                                                                         considered
                       25
                       25     cumulatively. The Court
                              cumulatively. The Court of
                                                      of Appeals
                                                         Appeals found
                                                                 found it
                                                                       it unnecessary
                                                                          unnecessary to
                                                                                      to address
                                                                                         address Microsoft’s
                                                                                                 Microsoft's
                       26
                       26     argument that
                              argument that Continental
                                            Continental Ore applies only
                                                        Ore applies only to
                                                                         to conspiracy
                                                                            conspiracy claims.
                                                                                       claims. Id. Further,
                                                                                               Id. Further,
                       27
                       27     numerous courts
                              numerous        have applied
                                       courts have applied Continental
                                                           Continental Ore in aa non-conspiracy
                                                                       Ore in    non-conspiracy context. For
                                                                                                context. For
                       28
                       28     example,
                              example, aside
                                       aside from
                                             from Tele
                                                  Tele Atlas, the Third
                                                       Atlas, the Third Circuit,
                                                                        Circuit, in
                                                                                 in Le
                                                                                    Le Page’s, 324 F.3d
                                                                                       Page's, 324 F.3d at
                                                                                                        at 162,
                                                                                                           162,
B URK E , W
BURKE,      ILLIAMS &
          WILLIAMS  &                                                                                 4:21-CV-00229-HSG
                                                                                                      4:21-CV-00229-HSG
   S ORENSEN , LLP
   SORENSEN,
  A TTORN E YS A
  ATTORNEYS
                LLP
               AT  LAW
                 T LAW        LA #4816-7656-8050
                              LA #4816-7656-8050 v1
                                                 vl
                                                                        -- 17
                                                                           17 --             PLAINTIFF’S OPPOSITION
                                                                                             PLAINTIFF'S OPPOSITION TO
                                                                                                                     TO
     L OS ANGELES
     LOS  A N G ELES                                                                     DEFENDANT’S PARTIAL
                                                                                         DEFENDANT'S PARTIAL MTD/MTS
                                                                                                               MTD/MTS
                               Case 4:21-cv-00229-HSG Document 41 Filed 07/14/21 Page 23 of 27



                         11   cited
                              cited Continental
                                    Continental Ore and applied
                                                Ore and         its holding
                                                        applied its holding to
                                                                            to Section
                                                                               Section 22 claim
                                                                                          claim analysis:
                                                                                                analysis:
                         22                     The relevant
                                                The          inquiry is
                                                    relevant inquiry is the
                                                                        the anticompetitive
                                                                            anticompetitive effect
                                                                                            effect of
                                                                                                   of 3M's
                                                                                                      3M's
                         33                     exclusionary
                                                exclusionary practices
                                                             practices considered
                                                                       considered together. As the
                                                                                  together. As the Supreme
                                                                                                   Supreme
                         4
                         4                      Court
                                                Court recognized
                                                      recognized in
                                                                 in Cont'l
                                                                    Cont'l Ore
                                                                           Ore Co. v. Union
                                                                               Co. v. Union Carbide
                                                                                            Carbide
                         55                     &Carbon Corp.,
                                                &Carbon        370 U.S.
                                                        Corp., 370 U.S. 690,
                                                                        690, 699,
                                                                             699, 82
                                                                                  82 S.Ct.
                                                                                     S.Ct. 1404,
                                                                                           1404, 88 L.Ed.2d
                                                                                                    L.Ed.2d
                         66                     777
                                                777 (1962), the courts
                                                    (1962), the courts must
                                                                       must look
                                                                            look to
                                                                                 to the
                                                                                    the monopolist's
                                                                                        monopolist's conduct
                                                                                                     conduct
                         77                     taken as
                                                taken as aa whole
                                                            whole rather
                                                                  rather than
                                                                         than considering each aspect
                                                                              considering each aspect in
                                                                                                      in
                         8
                         8                                 The Court
                                                isolation. The
                                                isolation.     Court stated,
                                                                     stated, “‘in
                                                                             "'in aa case
                                                                                     case like
                                                                                          like the
                                                                                               the one
                                                                                                   one before
                                                                                                       before
                         99                     us [alleging
                                                us [alleging §§ 11 and
                                                                   and §§ 22 violations],
                                                                             violations], the
                                                                                          the duty
                                                                                              duty of
                                                                                                   of the
                                                                                                      the jury
                                                                                                          jury was
                                                                                                               was
                       10
                       10                       to look
                                                to look at
                                                        at the
                                                           the whole
                                                               whole picture
                                                                     picture and not merely
                                                                             and not merely at
                                                                                            at the
                                                                                               the individual
                                                                                                   individual
                       11
                       11                       figures
                                                figures in
                                                        in it.’”
                                                            it.'" Id. (citation omitted).
                                                                  Id. (citation           See also
                                                                                omitted). See also City
                                                                                                   City of
                                                                                                        of Anaheim
                                                                                                           Anaheim
                       12
                       12                       v. S.
                                                v. S. Cal.
                                                      Cal. Edison
                                                           Edison Co., 955 F.2d
                                                                  Co., 955 F.2d 1373, 1376 (9th
                                                                                1373, 1376 (9th Cir. 1992)
                                                                                                Cir. 1992)
                       13
                       13                       (“[I]t would
                                                ("[I]t would not
                                                             not be
                                                                 be proper
                                                                    proper to
                                                                           to focus
                                                                              focus on
                                                                                    on specific
                                                                                       specific individual
                                                                                                individual
                       14
                       14                       acts of
                                                acts of an
                                                        an accused monopolist while
                                                           accused monopolist while refusing
                                                                                    refusing to
                                                                                             to consider
                                                                                                consider
                       15
                       15                       their overall
                                                their overall combined
                                                              combined effect
                                                                       effect ... We are
                                                                              ... We are dealing
                                                                                         dealing with
                                                                                                 with what
                                                                                                      what
                       16
                       16                       has been
                                                has been called
                                                         called the
                                                                the ‘synergistic
                                                                    'synergistic effect’ of the
                                                                                 effect' of the mixture
                                                                                                mixture of
                                                                                                        of the
                                                                                                           the
                       17
                       17                       elements.”) (emphasis added).
                                                elements.") (emphasis added).
                       18
                       18     Accordingly, when
                              Accordingly, when aa plaintiff
                                                   plaintiff alleges,
                                                             alleges, as Rumble does
                                                                      as Rumble does in
                                                                                     in the
                                                                                        the FAC,
                                                                                            FAC, aa combination
                                                                                                    combination of
                                                                                                                of
                       19
                       19     exclusionary
                              exclusionary conduct, it would
                                           conduct, it would be improper to
                                                             be improper to treat
                                                                            treat each
                                                                                  each aspect of that
                                                                                       aspect of that conduct in
                                                                                                      conduct in
                       20
                       20     isolation and
                              isolation and not
                                            not adjudicate
                                                adjudicate the combined conduct
                                                           the combined         on the
                                                                        conduct on the merits.
                                                                                       merits.
                       21
                       21              As noted
                                       As noted above,
                                                above, Google
                                                       Google seeks
                                                              seeks to
                                                                    to label
                                                                       label aa range
                                                                                range of
                                                                                      of exclusionary conduct as
                                                                                         exclusionary conduct as
                       22
                       22     purely “tying”
                              purely "tying" allegations. The FAC's
                                             allegations. The FAC’sallegations
                                                                    allegations extend
                                                                                extend well
                                                                                       well beyond
                                                                                            beyond tying
                                                                                                   tying
                       23
                       23     arrangements. Here
                              arrangements. Here again,
                                                 again, itit is
                                                              is improper
                                                                  improper for
                                                                           for Google
                                                                               Google to
                                                                                      to seek
                                                                                         seek to
                                                                                              to isolate
                                                                                                 isolate that
                                                                                                         that
                       24
                       24     exclusionary
                              exclusionary conduct from the
                                           conduct from the coordinated and combined
                                                            coordinated and          conduct that
                                                                            combined conduct that Rumble
                                                                                                  Rumble
                       25
                       25     alleges in
                              alleges in support
                                         support of
                                                 of its
                                                    its Section
                                                        Section 22 monopolization
                                                                   monopolization claim. The Court
                                                                                  claim. The Court and
                                                                                                   and the
                                                                                                       the jury
                                                                                                           jury
                       26
                       26     should be
                              should be able
                                        able to
                                             to assess
                                                assess all
                                                       all of
                                                           of that
                                                              that conduct
                                                                   conduct and
                                                                           and determine
                                                                               determine whether,
                                                                                         whether, on
                                                                                                  on the merits, it
                                                                                                     the merits, it
                       27
                       27     supports Rumble’s
                              supports          Section 22 monopolization
                                       Rumble's Section    monopolization claim.
                                                                          claim.
                       28
                       28              Because Google’s
                                       Because Google's motion
                                                        motion treats
                                                                treats certain
                                                                       certainof
                                                                               ofthe
                                                                                  thealleged
                                                                                      allegedconduct
                                                                                              conductininisolation—
                                                                                                           isolation-
B URK E , W
BURKE,      ILLIAMS &
          WILLIAMS  &                                                                                      4:21-CV-00229-HSG
                                                                                                           4:21-CV-00229-HSG
   S ORENSEN , LLP
   SORENSEN,
  A TTORN E YS A
  ATTORNEYS
                LLP
               AT  LAW
                 T LAW        LA #4816-7656-8050
                              LA #4816-7656-8050 v1
                                                 vl
                                                                             -- 18
                                                                                18 --             PLAINTIFF’S OPPOSITION
                                                                                                  PLAINTIFF'S OPPOSITION TO
                                                                                                                          TO
     L OS ANGELES
     LOS  A N G ELES                                                                          DEFENDANT’S PARTIAL
                                                                                              DEFENDANT'S PARTIAL MTD/MTS
                                                                                                                    MTD/MTS
                               Case 4:21-cv-00229-HSG Document 41 Filed 07/14/21 Page 24 of 27



                         11   categorizing
                              categorizing two
                                           two theories
                                               theories of
                                                        of liability
                                                           liability as
                                                                     as “tying”
                                                                        "tying" and
                                                                                and “general
                                                                                    "general search
                                                                                             search
                         22   monopolization”—we have
                              monopolization"—we have addressed
                                                      addressed those
                                                                those categories. But Rumble
                                                                      categories. But Rumble maintains
                                                                                             maintains that,
                                                                                                       that,
                         33   as aa matter
                              as    matter of law, such
                                           of law, such categorization
                                                        categorization is improper and
                                                                       is improper and all
                                                                                       all of
                                                                                           of the
                                                                                              the alleged
                                                                                                  alleged
                         4
                         4    exclusionary
                              exclusionary conduct
                                           conduct should
                                                   should be
                                                          be considered in combination,
                                                             considered in combination, as it is
                                                                                        as it is presented
                                                                                                 presented in
                                                                                                           in the
                                                                                                              the
                         55   FAC.
                              FAC.
                         66   II.
                              II.      GOOGLE’S MOTION
                                       GOOGLE'S MOTION IS
                                                       IS PROCEDURALLY
                                                          PROCEDURALLY IMPROPER
                                                                       IMPROPER AND
                                                                                AND
                         77            IMPERMISSIBLE UNDER FEDERAL
                                       IMPERMISSIBLE UNDER FEDERAL RULE
                                                                   RULE 12(g)(2)
                                                                        12(g)(2) AND SHOULD
                                                                                 AND SHOULD
                         8
                         8             BE DISMISSED
                                       BE DISMISSED FOR
                                                    FOR THAT
                                                        THAT INDEPENDENT
                                                             INDEPENDENT REASON
                                                                         REASON AS
                                                                                AS WELL
                                                                                   WELL
                         99            Under F.R.C.P.
                                       Under F.R.C.P. 12(g)(2),
                                                      12(g)(2), aa party
                                                                   party cannot
                                                                         cannot assert
                                                                                assert in
                                                                                       in aa second
                                                                                             second motion
                                                                                                    motion under
                                                                                                           under Rule
                                                                                                                 Rule
                       10
                       10     12 arguments
                              12 arguments that
                                           that could
                                                could have
                                                      have been
                                                           been made
                                                                made in
                                                                     in its
                                                                         its first
                                                                             first motion. Because Google
                                                                                   motion. Because Google could
                                                                                                          could
                       11
                       11     have made
                              have made the
                                        the same
                                            same arguments in its
                                                 arguments in its motion
                                                                  motion (Dkt.
                                                                         (Dkt. 16)
                                                                               16) to
                                                                                   to partially
                                                                                      partially dismiss the
                                                                                                dismiss the
                       12
                       12     Original
                              Original Complaint
                                       Complaint but failed to
                                                 but failed to do
                                                               do so, it cannot
                                                                  so, it cannot present
                                                                                present those arguments in
                                                                                        those arguments in aa later
                                                                                                              later
                       13
                       13     F.R.C.P. 12
                              F.R.C.P.    motion. Rather,
                                       12 motion. Rather, under
                                                          under F.R.C.P.
                                                                F.R.C.P. 12(h)(2),
                                                                         12(h)(2), Google
                                                                                   Google would
                                                                                          would need
                                                                                                need to
                                                                                                     to make
                                                                                                        make
                       14
                       14     aa motion
                                 motion for
                                        for judgment
                                            judgment on the pleadings
                                                     on the pleadings sometime
                                                                      sometime after
                                                                               after answering
                                                                                     answering the
                                                                                               the complaint or
                                                                                                   complaint or
                       15
                       15     at trial.
                              at trial. As
                                        As courts
                                            courts in
                                                    in this
                                                        this District
                                                             District have
                                                                      have held
                                                                           held consistently,
                                                                                consistently, the
                                                                                              the arguments
                                                                                                  arguments that
                                                                                                            that Google
                                                                                                                 Google
                       16
                       16     could
                              could have,
                                    have, but
                                          but did
                                              did not,
                                                  not, present in its
                                                       present in its initial motion to
                                                                      initial motion to dismiss
                                                                                        dismiss cannot
                                                                                                cannot be
                                                                                                       be presented
                                                                                                          presented
                       17
                       17     or form
                              or form the
                                      the basis of aa successive
                                          basis of    successive Rule 12 motions.
                                                                 Rule 12 motions.
                       18
                       18              In Northstar
                                       In Northstar Financial
                                                    Financial Advisors,
                                                              Advisors, Inc.
                                                                        Inc. v.
                                                                             v. Schwab
                                                                                Schwab Investments, the Court
                                                                                       Investments, the Court held
                                                                                                              held
                       19
                       19     that:
                              that:
                       20
                       20                      Here, Defendants
                                               Here, Defendants seek
                                                                seek to
                                                                     to assert
                                                                        assert ‘a defense .. .. .. that
                                                                               'a defense          that was
                                                                                                        was
                       21
                       21                      available .. .. .. but
                                               available          but omitted
                                                                      omitted from
                                                                              from [an]
                                                                                   [an] earlier
                                                                                        earlier motion’ to
                                                                                                motion' to
                       22
                       22                      dismiss. Fed
                                               dismiss. Fed R.
                                                            R. Civ.
                                                               Civ. P.
                                                                    P. 12(g)(2).
                                                                       12(g)(2). However,
                                                                                 However, Defendants
                                                                                          Defendants
                       23
                       23                      have not
                                               have not asserted
                                                        asserted this
                                                                 this defense
                                                                      defense in
                                                                              in aa pleading,
                                                                                    pleading, aa Rule
                                                                                                 Rule 12(c)
                                                                                                      12(c)
                       24
                       24                      motion, or
                                               motion, or at
                                                          at trial.
                                                             trial. Instead,
                                                                    Instead, Defendants
                                                                             Defendants have
                                                                                        have asserted
                                                                                             asserted this
                                                                                                      this
                       25
                       25                      defense in
                                               defense in aa motion
                                                             motion to
                                                                    to dismiss
                                                                       dismiss pursuant
                                                                               pursuant to Federal Rule
                                                                                        to Federal Rule
                       26
                       26                      of Civil
                                               of Civil Procedure
                                                        Procedure 12(b)(6).
                                                                  12(b)(6). Defendants
                                                                            Defendants are
                                                                                       are foreclosed
                                                                                           foreclosed
                       27
                       27                      from
                                               from doing
                                                    doing so
                                                          so because
                                                             because of
                                                                     of Rule
                                                                        Rule 12(g)(2)
                                                                             12(g)(2) and Rule
                                                                                      and Rule
                       28
                       28                      12(h)(2).
                                               12(h)(2).
B URK E , W
BURKE,      ILLIAMS &
          WILLIAMS  &                                                                                       4:21-CV-00229-HSG
                                                                                                            4:21-CV-00229-HSG
   S ORENSEN , LLP
   SORENSEN,
  A TTORN E YS A
  ATTORNEYS
                LLP
               AT  LAW
                 T LAW        LA #4816-7656-8050
                              LA #4816-7656-8050 v1
                                                 vl
                                                                             -- 19
                                                                                19 --              PLAINTIFF’S OPPOSITION
                                                                                                   PLAINTIFF'S OPPOSITION TO
                                                                                                                           TO
     L OS ANGELES
     LOS  A N G ELES                                                                           DEFENDANT’S PARTIAL
                                                                                               DEFENDANT'S PARTIAL MTD/MTS
                                                                                                                     MTD/MTS
                               Case 4:21-cv-00229-HSG Document 41 Filed 07/14/21 Page 25 of 27



                         11   135 F.
                              135 F. Supp.
                                     Supp. 3d
                                           3d 1059,
                                              1059, 1070
                                                    1070 (N.D.
                                                         (N.D. Cal.
                                                               Cal. 2015). Similarly, in
                                                                    2015). Similarly, in In
                                                                                         In re
                                                                                            re Apple
                                                                                               Apple iPhone
                                                                                                     iPhone
                         22   Antitrust Litigation,
                              Antitrust             the Court
                                        Litigation, the       held that,
                                                        Court held       “While specific
                                                                   that, "While specific defenses
                                                                                         defenses may
                                                                                                  may not
                                                                                                      not have
                                                                                                          have
                         33   been waived,
                              been waived, Apple
                                           Apple does
                                                 does not
                                                      not enjoy
                                                          enjoy an
                                                                an unbridled
                                                                   unbridled ability
                                                                             ability to
                                                                                     to file
                                                                                        file successive motions
                                                                                             successive motions
                         4
                         4    to dismiss.
                              to dismiss. Successive
                                          Successive motions
                                                     motions under
                                                             under Rule 12(b) are
                                                                   Rule 12(b)     generally not
                                                                              are generally not permissible
                                                                                                permissible and
                                                                                                            and
                         55   create
                              create significant
                                     significant inefficiencies
                                                 inefficiencies within
                                                                within the
                                                                       the court
                                                                           court system.” No. 11-CV-06714-YGR,
                                                                                 system." No. 11-CV-06714-YGR,
                         66   2013 WL
                              2013 WL 4425720,
                                      4425720, at
                                               at *13
                                                  *13 (N.D. Cal. Aug.
                                                      (N.D. Cal. Aug. 15,
                                                                      15, 2013).
                                                                          2013).
                         77            Accordingly, as
                                       Accordingly, as aa procedural
                                                          procedural matter,
                                                                     matter, Google’s motion is
                                                                             Google's motion is improper
                                                                                                improper and
                                                                                                         and should
                                                                                                             should
                         8
                         8    be denied
                              be denied for
                                        for that
                                            that independent
                                                 independent additional
                                                             additional reason.
                                                                        reason.
                         99   III. BECAUSE
                              III.  BECAUSE RUMBLE’SALLEGATIONS
                                           RUMBLE'S  ALLEGATIONSIN
                                                                 INSUPPORT
                                                                    SUPPORT OF
                                                                            OF ITS
                                                                               ITS
                       10
                       10              SECTION
                                       SECTION 22 CLAIM ARE PLEADED
                                                  CLAIM ARE PLEADED ADEQUATELY
                                                                    ADEQUATELY AND
                                                                               AND ARE
                                                                                   ARE
                       11
                       11              DIRECTLY RELEVANT
                                       DIRECTLY RELEVANT TO
                                                         TO THE
                                                            THE SECTION
                                                                SECTION 22 CLAIM,
                                                                           CLAIM, THERE
                                                                                  THERE IS
                                                                                        IS
                       12
                       12              NO BASIS
                                       NO BASIS TO
                                                TO STRIKE
                                                   STRIKE THOSE
                                                          THOSE ALLEGATIONS
                                                                ALLEGATIONS
                       13
                       13              Because all
                                       Because all of
                                                   of the allegations that
                                                      the allegations that Google seeks to
                                                                           Google seeks to strike
                                                                                           strike relate,
                                                                                                  relate, properly
                                                                                                          properly and
                                                                                                                   and
                       14
                       14     adequately, to
                              adequately,    forms of
                                          to forms of exclusionary
                                                      exclusionary conduct that should
                                                                   conduct that should be
                                                                                       be considered in
                                                                                          considered in
                       15
                       15     adjudicating aa monopolization
                              adjudicating    monopolization claim,
                                                             claim, those detailed allegations
                                                                    those detailed allegations should not be
                                                                                               should not be
                       16
                       16     stricken. As
                              stricken. As the
                                            the above-cited
                                                above-cited case
                                                            case law
                                                                  law makes
                                                                      makes clear,
                                                                            clear, antitrust
                                                                                   antitrust claims
                                                                                             claims are
                                                                                                    are to
                                                                                                        to be
                                                                                                           be
                       17
                       17     adjudicated as
                              adjudicated as aa whole,
                                                whole, and
                                                       and not
                                                           not parsed into discrete
                                                               parsed into discrete and
                                                                                    and discarded
                                                                                        discarded pieces.
                                                                                                  pieces.
                       18
                       18              “Motions to
                                       "Motions to strike
                                                   strike are
                                                          are generally
                                                              generally not
                                                                        not granted
                                                                            granted unless
                                                                                    unless it
                                                                                           it is
                                                                                              is clear
                                                                                                 clear that
                                                                                                       that the
                                                                                                            the matter
                                                                                                                matter
                       19
                       19     to be
                              to be stricken
                                    stricken could
                                             could have
                                                   have no
                                                        no possible
                                                           possible bearing
                                                                    bearing on
                                                                            on the
                                                                               the subject
                                                                                   subject matter
                                                                                           matter of
                                                                                                  of the
                                                                                                     the
                       20
                       20     litigation.” LeDuc
                              litigation." LeDuc v. Ky. Cent.
                                                 v. Ky. Cent. Life
                                                              Life Ins.
                                                                   Ins. Co., 814 F.
                                                                        Co., 814 F. Supp.
                                                                                    Supp. 820, 830 (N.D.
                                                                                          820, 830 (N.D. Cal.
                                                                                                         Cal.
                       21
                       21     1992) (citing
                              1992) (citing Colaprico v. Sun
                                            Colaprico v. Sun Microsystems, Inc., 758
                                                             Microsystems, Inc., 758 F.
                                                                                     F. Supp.
                                                                                        Supp. 1335,
                                                                                              1335, 1339
                                                                                                    1339 (N.D.
                                                                                                         (N.D.
                       22
                       22     Cal. 1991)).
                              Cal.         Here, the
                                   1991)). Here, the paragraphs
                                                     paragraphs of
                                                                of the FAC that
                                                                   the FAC that Google
                                                                                Google seeks to strike
                                                                                       seeks to strike address
                                                                                                       address
                       23
                       23     exclusionary
                              exclusionary conduct
                                           conduct and
                                                   and leveraging
                                                       leveraging of
                                                                  of monopoly
                                                                     monopoly power
                                                                              power that
                                                                                    that contributed
                                                                                         contributed to
                                                                                                     to and
                                                                                                        and
                       24
                       24     established
                              established Google’s monopoly power
                                          Google's monopoly power in
                                                                  in the
                                                                     the online
                                                                         online video
                                                                                video platform
                                                                                      platform market. As the
                                                                                               market. As the
                       25
                       25     decision in
                              decision          holds, “.
                                          LeDuc holds,
                                       in LeDuc        ". .. .. allegations
                                                                allegations supplying
                                                                            supplying background
                                                                                      background or historical
                                                                                                 or historical
                       26
                       26     material or
                              material or other matter of
                                          other matter of an
                                                          an evidentiary nature will
                                                             evidentiary nature will not
                                                                                     not be
                                                                                         be stricken unless unduly
                                                                                            stricken unless unduly
                       27
                       27     prejudicial to
                              prejudicial to defendant.”        814 F.
                                                         LeDuc, 814
                                             defendant." LeDuc,     F. Supp at 830
                                                                       Supp at 830 (citing
                                                                                   (citing Fuchs
                                                                                           Fuchs Sugars
                                                                                                 Sugars &
                                                                                                        &
                       28
                       28     Syrups, Inc.
                              Syrups, Inc. v.
                                           v. Amstar
                                              Amstar Corp., 402 F.
                                                     Corp., 402 F. Supp.
                                                                   Supp. 636,
                                                                         636, 637-638
                                                                              637-638 (S.D.N.Y.
                                                                                      (S.D.N.Y. 1975)).
                                                                                                1975)). “Where
                                                                                                        "Where
B URK E , W
BURKE,      ILLIAMS &
          WILLIAMS  &                                                                                  4:21-CV-00229-HSG
                                                                                                       4:21-CV-00229-HSG
   S ORENSEN , LLP
   SORENSEN,
  A TTORN E YS A
  ATTORNEYS
                LLP
               AT  LAW
                 T LAW        LA #4816-7656-8050
                              LA #4816-7656-8050 v1
                                                 vl
                                                                         -- 20
                                                                            20 --             PLAINTIFF’S OPPOSITION
                                                                                              PLAINTIFF'S OPPOSITION TO
                                                                                                                      TO
     L OS ANGELES
     LOS  A N G ELES                                                                      DEFENDANT’S PARTIAL
                                                                                          DEFENDANT'S PARTIAL MTD/MTS
                                                                                                                MTD/MTS
                               Case 4:21-cv-00229-HSG Document 41 Filed 07/14/21 Page 26 of 27



                         11   allegations, when
                              allegations, when read
                                                read with
                                                     with the
                                                          the complaint
                                                              complaint as
                                                                        as aa whole,
                                                                              whole, give
                                                                                     give aa full
                                                                                             full understanding
                                                                                                  understanding
                         22   thereof, they
                              thereof, they need
                                            need not
                                                 not be
                                                     be stricken.
                                                        stricken. Under
                                                                  Under the
                                                                        the liberal
                                                                            liberal federal
                                                                                    federal pleading
                                                                                            pleading rules
                                                                                                     rules notice
                                                                                                           notice
                         33   and clarity
                              and clarity of
                                          of claims
                                             claims is
                                                    is all
                                                       all that
                                                           that is
                                                                is required.”        814 F.
                                                                              LeDuc, 814
                                                                   required." LeDuc,     F. Supp
                                                                                            Supp at 830 (internal
                                                                                                 at 830 (internal
                         4
                         4    citations
                              citations omitted). See also
                                        omitted). See also Smith
                                                           Smith v.
                                                                 v. Ebay
                                                                    Ebay Corp., No. C
                                                                         Corp., No. C 10-03825
                                                                                      10-03825 JSW,
                                                                                               JSW, 2012
                                                                                                    2012 WL
                                                                                                         WL
                         55   1951971 (N.D.
                              1951971       Cal. May
                                      (N.D. Cal. May 29, 2012) (denying
                                                     29, 2012)          motion to
                                                               (denying motion to strike
                                                                                  strike where
                                                                                         where the
                                                                                               the paragraphs
                                                                                                   paragraphs
                         66   at issue
                              at issue provided
                                       provided relevant background information
                                                relevant background information and where the
                                                                                and where the Court
                                                                                              Court could
                                                                                                    could not
                                                                                                          not
                         77   conclude
                              conclude “that the allegations
                                       "that the allegations have
                                                             have no
                                                                  no possible
                                                                     possible bearing
                                                                              bearing on
                                                                                      on the
                                                                                         the issues
                                                                                             issues in
                                                                                                    in this
                                                                                                       this
                         8
                         8    litigation”).
                              litigation").
                         99            “In exercising
                                       "In exercising its
                                                      its discretion,
                                                          discretion, the
                                                                      the court
                                                                          court views
                                                                                views the
                                                                                      the pleadings
                                                                                          pleadings in
                                                                                                    in the
                                                                                                       the light
                                                                                                           light most
                                                                                                                 most
                       10
                       10     favorable
                              favorable to
                                        to the
                                           the non-moving
                                               non-moving party (see In
                                                          party (see In re
                                                                        re 2TheMart
                                                                           2TheMart.com Securities Litigation,
                                                                                    com Securities Litigation,
                       11
                       11     114 F.Supp.2d
                              114 F.Supp.2d 955,
                                            955, 965
                                                 965 (C.D.
                                                     (C.D. Cal.
                                                           Cal. 2000)),
                                                                2000)), and
                                                                        and resolves any doubt
                                                                            resolves any doubt as
                                                                                               as to
                                                                                                  to the
                                                                                                     the
                       12
                       12     relevance of
                              relevance of the
                                           the challenged allegations in
                                               challenged allegations in favor
                                                                         favor of
                                                                               of plaintiff.
                                                                                  plaintiff. This
                                                                                             This is
                                                                                                  is particularly
                                                                                                     particularly true
                                                                                                                  true
                       13
                       13     if the
                              if     moving party
                                 the moving       demonstrates no
                                            party demonstrates no resulting
                                                                  resulting prejudice.
                                                                            prejudice. Wailua
                                                                                       Wailua Assocs.
                                                                                              Assocs. v.
                                                                                                      v. Aetna
                                                                                                         Aetna
                       14
                       14     Casualty
                              Casualty and
                                       and Surety
                                           Surety Co., 183 F.R.D.
                                                  Co., 183 F.R.D. 550,
                                                                  550, 553–54 (D. Haw.
                                                                       553-54 (D. Haw. 1998)
                                                                                       1998) ("Matter
                                                                                             (“Matter will
                                                                                                      will not
                                                                                                           not
                       15
                       15     be stricken
                              be stricken from
                                          from aa pleading
                                                  pleading unless
                                                           unless it
                                                                  it is
                                                                     is clear
                                                                        clear that
                                                                              that it
                                                                                   it can have no
                                                                                      can have no possible
                                                                                                  possible bearing
                                                                                                           bearing
                       16
                       16     upon the
                              upon the subject matter of
                                       subject matter of the litigation; if
                                                         the litigation; if there is any
                                                                            there is any doubt
                                                                                         doubt as to whether
                                                                                               as to whether under
                                                                                                             under
                       17
                       17     any contingency
                              any contingency the
                                              the matter
                                                  matter may
                                                         may raise
                                                             raise an
                                                                   an issue,
                                                                      issue, the
                                                                             the motion
                                                                                 motion may
                                                                                        may be
                                                                                            be denied.
                                                                                               denied. .. .”).”
                                                                                                          .")."
                       18
                       18     Neilson
                              Neilson v.
                                      v. Union
                                         Union Bank
                                               Bank of
                                                    of California,
                                                       California,N.A., 290 F.
                                                                   NA., 290 F. Supp.
                                                                               Supp. 2d
                                                                                     2d 1101,
                                                                                        1101, 1152
                                                                                              1152 (C.D.
                                                                                                   (C.D. Cal.
                                                                                                         Cal.
                       19
                       19     2003).
                              2003).
                       20
                       20              Motions to
                                       Motions to strike
                                                  strike "are
                                                         “are generally
                                                              generally regarded
                                                                        regarded with
                                                                                 with disfavor
                                                                                      disfavor because of the
                                                                                               because of the limited
                                                                                                              limited
                       21
                       21     importance of
                              importance of pleading in federal
                                            pleading in federal practice, and because
                                                                practice, and because they
                                                                                      they are
                                                                                           are often
                                                                                               often used
                                                                                                     used as
                                                                                                          as aa
                       22
                       22     delaying tactic."
                              delaying tactic.” NN.Y.C.
                                                  Y. C. Emples. Ret. Sys.
                                                        Emples. Ret. Sys. v.
                                                                          v. Berry, 667 F.
                                                                             Berry, 667 F. Supp.
                                                                                           Supp. 2d
                                                                                                 2d 1121, 1128
                                                                                                    1121, 1128
                       23
                       23     (N.D. Cal.
                              (N.D. Cal. 2009)
                                         2009) (quoting
                                               (quoting Neilson
                                                        Neilson v.
                                                                v. Union
                                                                   Union Bank
                                                                         Bank of
                                                                              of California,
                                                                                 California,N.A., 290 F.
                                                                                             NA., 290 F. Supp.
                                                                                                         Supp.
                       24
                       24     2d 1101,
                              2d 1101, 1152
                                       1152 (C.D.
                                            (C.D. Cal.
                                                  Cal. 2003)). Motions to
                                                       2003)). Motions to strike
                                                                          strike “should
                                                                                 "should only
                                                                                         only be
                                                                                              be granted
                                                                                                 granted ‘if the
                                                                                                         'if the
                       25
                       25     matter has
                              matter has no
                                         no logical
                                            logical connection to the
                                                    connection to the controversy
                                                                      controversy at
                                                                                  at issue
                                                                                     issue and
                                                                                           and may
                                                                                               may prejudice one
                                                                                                   prejudice one
                       26
                       26     or more
                              or more of
                                      of the
                                          theparties
                                              partiestotothe
                                                          thesuit.’”     (quoting Rivers
                                                                     Id. (quoting
                                                              suit.' Id.          Rivers v.
                                                                                         v. County
                                                                                            County of
                                                                                                   of Marin, No. C
                                                                                                      Marin, No. C
                       27
                       27     05-4251,
                              05-4251, 2006
                                       2006 WL
                                            WL 581096
                                               581096 (N.D.
                                                      (N.D. Cal.
                                                            Cal. Mar. 6, 2006)).
                                                                 Mar. 6, 2006)). The
                                                                                 The burden
                                                                                     burden of
                                                                                            of showing
                                                                                               showing
                       28
                       28     prejudice is
                              prejudice is on
                                           on the
                                              the moving
                                                  moving party.
                                                         party. Id.
                                                                Id. Google
                                                                    Google has
                                                                           has not met that
                                                                               not met      burden here.
                                                                                       that burden here.
B URK E , W
BURKE,      ILLIAMS &
          WILLIAMS  &                                                                                 4:21-CV-00229-HSG
                                                                                                      4:21-CV-00229-HSG
   S ORENSEN , LLP
   SORENSEN,
  A TTORN E YS A
  ATTORNEYS
                LLP
               AT  LAW
                 T LAW        LA #4816-7656-8050
                              LA #4816-7656-8050 v1
                                                 vl
                                                                         -- 21
                                                                            21 --            PLAINTIFF’S OPPOSITION
                                                                                             PLAINTIFF'S OPPOSITION TO
                                                                                                                     TO
     L OS ANGELES
     LOS  A N G ELES                                                                     DEFENDANT’S PARTIAL
                                                                                         DEFENDANT'S PARTIAL MTD/MTS
                                                                                                               MTD/MTS
                               Case 4:21-cv-00229-HSG Document 41 Filed 07/14/21 Page 27 of 27



                         11                                       CONCLUSION
                                                                  CONCLUSION
                         22            For the
                                       For the foregoing
                                               foregoing reasons, Plaintiff Rumble
                                                         reasons, Plaintiff Rumble respectfully
                                                                                   respectfully requests that the
                                                                                                requests that the
                         33   Court
                              Court deny
                                    deny Google’s partial motion
                                         Google's partial motion to
                                                                 to dismiss
                                                                    dismiss and
                                                                            and strike
                                                                                strike in
                                                                                       in its
                                                                                          its entirety.
                                                                                              entirety.
                         4
                         4    Dated: July
                              Dated: July 14,
                                          14, 2021
                                              2021                      Respectfully Submitted,
                                                                        Respectfully Submitted,
                         55                                             BURKE, WILLIAMS
                                                                        BURKE,    WILLIAMS &   & SORENSEN,   LLP
                                                                                                   SORENSEN, LLP
                                                                        Robert
                                                                        Robert W.   Dickerson, Jr.
                                                                                W. Dickerson,  Jr.
                         66                                             Patricia L.
                                                                        Patricia L. Peden
                                                                                    Peden
                                                                        Lenny
                                                                        Lenny Huang
                                                                                Huang
                         77
                         8
                         8                                              By: /s/
                                                                        By:  /s/ Robert
                                                                                 Robert W.
                                                                                        W. Dickerson,
                                                                                            Dickerson, Jr.
                                                                                                        Jr.
                                                                              Robert
                                                                              Robert W.  Dickerson, Jr.
                                                                                     W. Dickerson,  Jr.
                         99                                             Attorneys for
                                                                        Attorneys  for Plaintiff
                                                                                       Plaintiff
                                                                        RUMBLE,
                                                                        RUMBLE, INC.INC.
                       10
                       10
                       11
                       11     Dated: July
                              Dated: July 14,
                                          14, 2021
                                              2021                      CADWALADER,        WICKERSHAM &
                                                                        CADWALADER, WICKERSHAM        &
                                                                        TAFT LLP
                                                                        TAFT   LLP
                       12
                       12                                               Nicholas A.
                                                                        Nicholas   A. Gravante,
                                                                                      Gravante, Jr.
                                                                                                Jr.
                                                                        Philip J.
                                                                        Philip    Iovieno
                                                                               J. Iovieno
                       13
                       13                                               Jack G. Stern
                                                                        Jack G.  Stern
                       14
                       14
                                                                        By: /s/
                                                                        By:  /s/ Jack
                                                                                 Jack G.
                                                                                      G. Stern
                                                                                          Stern
                       15
                       15                                                     Jack  G. Stern
                                                                              Jack G.  Stern
                                                                              Admitted Pro
                                                                              Admitted   Pro Hac  Vice
                                                                                             Hac Vice
                       16
                       16                                               Attorneys for
                                                                        Attorneys   for Plaintiff
                                                                                        Plaintiff
                       17
                       17                                               RUMBLE,
                                                                        RUMBLE, INC. INC.

                       18
                       18
                       19
                       19
                       20
                       20
                       21
                       21
                       22
                       22
                       23
                       23
                       24
                       24
                       25
                       25
                       26
                       26
                       27
                       27
                       28
                       28
B URK E , W
BURKE,      ILLIAMS &
          WILLIAMS  &                                                                                4:21-CV-00229-HSG
                                                                                                     4:21-CV-00229-HSG
   S ORENSEN , LLP
   SORENSEN,
  A TTORN E YS A
  ATTORNEYS
                LLP
               AT  LAW
                 T LAW        LA #4816-7656-8050
                              LA #4816-7656-8050 v1
                                                 vl
                                                                        -- 22
                                                                           22 --            PLAINTIFF’S OPPOSITION
                                                                                            PLAINTIFF'S OPPOSITION TO
                                                                                                                    TO
     L OS ANGELES
     LOS  A N G ELES                                                                    DEFENDANT’S PARTIAL
                                                                                        DEFENDANT'S PARTIAL MTD/MTS
                                                                                                              MTD/MTS
